Exhibit 10.1

 

 

$400,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

FAIR ISAAC CORPORATION,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

U.S. BANK NATIONAL ASSOCIATION,

as Syndication Agent

 

 

Dated as of December 30, 2014

WELLS FARGO SECURITIES, LLC

and U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and

Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. GENERAL

     1   

1.1 Defined Terms

     1   

1.2 Other Definitional Provisions

     21   

1.3 Reference to and Effect on the Existing Credit Agreement and the other Loan
Documents

     21   

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     22   

2.1 Commitments

     22   

2.2 Procedure for Revolving Loan Borrowing

     23   

2.3 Swingline Commitment

     23   

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans

     24   

2.5 Commitment Fees, Other Fees

     26   

2.6 Termination or Reduction of Commitments

     26   

2.7 Optional Prepayments

     26   

2.8 Conversion and Continuation Options

     26   

2.9 Limitations on Eurodollar Tranches

     27   

2.10 Interest Rates and Payment Dates

     27   

2.11 Computation of Interest and Fees

     28   

2.12 Inability to Determine Interest Rate

     28   

2.13 Pro Rata Treatment and Payments; Notes

     29   

2.14 Requirements of Law

     30   

2.15 Taxes

     32   

2.16 Indemnity

     34   

2.17 Change of Lending Office

     34   

2.18 Replacement of Lenders

     35   

2.19 Optional Increase

     35   

SECTION 3. LETTERS OF CREDIT

     38   

3.1 L/C Commitment

     38   

3.2 Procedure for Issuance of Letters of Credit

     38   

3.3 Fees and Other Charges

     39   

3.4 L/C Participations

     39   

3.5 Reimbursement Obligation of the Borrower

     41   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

3.6 Obligations Absolute

     41   

3.7 Letter of Credit Payments

     42   

3.8 Applications

     42   

3.9 Actions of Issuing Lender

     42   

3.10 Borrower’s Indemnification

     42   

3.11 Lenders’ Indemnification

     43   

3.12 Claims Against Issuing Lender

     43   

3.13 Cash Collateral

     43   

SECTION 4. REPRESENTATIONS AND WARRANTIES

     44   

4.1 Financial Condition

     44   

4.2 No Material Adverse Effect

     45   

4.3 Existence; Compliance With Law

     45   

4.4 Power; Authorization; Enforceable Obligations

     45   

4.5 No Legal Bar

     45   

4.6 Litigation

     46   

4.7 No Default

     46   

4.8 Taxes

     46   

4.9 Federal Regulations

     46   

4.10 ERISA

     46   

4.11 Investment Company Act; Other Regulations

     47   

4.12 Environmental Matters

     47   

4.13 Accuracy of Information, Etc.

     48   

4.14 Regulatory Matters

     48   

4.15 Burdensome Contractual Obligations, Etc.

     48   

4.16 Foreign Assets Control, Etc.

     48   

4.17 Solvency

     49   

4.18 Insurance

     49   

SECTION 5. CONDITIONS PRECEDENT

     49   

5.1 Conditions to the Effective Date

     49   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

5.2 Conditions to Each Credit Event

     50   

SECTION 6. AFFIRMATIVE COVENANTS

     51   

6.1 Financial Statements

     51   

6.2 Certificates; Other Information

     52   

6.3 Payment of Taxes

     52   

6.4 Maintenance of Existence; Compliance

     52   

6.5 Maintenance of Property; Insurance

     53   

6.6 Inspection of Property; Books and Records; Discussions

     53   

6.7 Notices

     53   

6.8 Maintenance of Licenses, Etc.

     54   

6.9 More Favorable Debt Covenants

     54   

6.10 Use of Proceeds

     54   

6.11 Subsidiary Guarantors

     54   

SECTION 7. NEGATIVE COVENANTS

     55   

7.1 Total Leverage Ratio

     55   

7.2 Fixed Charge Coverage Ratio

     55   

7.3 Change in Business

     55   

7.4 Mergers, Acquisitions, Etc.

     56   

7.5 Liens

     56   

7.6 Subsidiary Debt

     57   

7.7 Distributions

     57   

7.8 Transactions With Affiliates

     58   

7.9 Subsidiary Restrictions

     58   

7.10 Accounting Changes

     58   

7.11 Amendment of Material Documents

     58   

7.12 Foreign Assets Control, Etc.

     59   

SECTION 8. EVENTS OF DEFAULT

     60   

SECTION 9. THE AGENTS

     62   

9.1 Appointment

     62   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

9.2 Delegation of Duties

     63   

9.3 Exculpatory Provisions

     63   

9.4 Reliance by Administrative Agent

     63   

9.5 Notice of Default

     64   

9.6 Non-Reliance on Agents and Other Lenders

     64   

9.7 Indemnification

     64   

9.8 Agent in Its Individual Capacity

     65   

9.9 Successor Administrative Agent

     65   

9.10 Arrangers, Joint Bookrunners and Syndication Agent

     66   

SECTION 10. MISCELLANEOUS

     66   

10.1 Amendments and Waivers

     66   

10.2 Notices

     67   

10.3 No Waiver; Cumulative Remedies

     69   

10.4 Survival of Representations and Warranties

     69   

10.5 Payment of Expenses and Taxes

     69   

10.6 Successors and Assigns; Participations and Assignments

     70   

10.7 Adjustments; Set-off

     73   

10.8 Counterparts

     74   

10.9 Severability

     74   

10.10 Integration

     74   

10.11 Governing Law

     75   

10.12 Submission to Jurisdiction; Waivers

     75   

10.13 Acknowledgments

     75   

10.14 Confidentiality

     76   

10.15 WAIVERS OF JURY TRIAL

     76   

10.16 USA Patriot Act

     76   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Page

SCHEDULES:

 

1.1A Commitments

EXHIBITS:

 

A Notice of Revolving Loan Borrowing

 

B Notice of Swingline Borrowing

 

C Notice of Revolving Loan Conversion

 

D Notice of Revolving Loan Interest Period Selection

 

E Form of Compliance Certificate

 

F-1 Form of Secretary’s Certificate

 

F-2 Form of Closing Certificate

 

G Form of Assignment and Assumption

 

H Form of Revolving Loan Note

 

I Form of Swingline Note

 

v



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
December 30, 2014, is entered into by and among FAIR ISAAC CORPORATION, a
Delaware corporation (the “Borrower”); the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”); WELLS FARGO SECURITIES, LLC (“Wells Fargo Securities”), and U.S.
BANK NATIONAL ASSOCIATION, as joint lead arrangers and joint bookrunners
(together and in such capacities, the “Joint Lead Arrangers”); U.S. BANK
NATIONAL ASSOCIATION, as syndication agent (in such capacity, the “Syndication
Agent”); and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
administrative agent (in such capacity, together with any successor thereto, the
“Administrative Agent”).

WHEREAS, the Borrower, certain of the Lenders, the Joint Lead Arrangers, the
Syndication Agent and the Administrative Agent previously entered into that
certain Credit Agreement dated as of September 27, 2011, as amended by that
certain Amendment No. 1 to Credit Agreement dated as of November 21, 2012 (as
amended, the “Existing Credit Agreement”), pursuant to which the Lenders under
the Existing Credit Agreement provided certain credit facilities to the
Borrower.

WHEREAS, certain of the Lenders under the Existing Credit Agreement have agreed
to amend and restate the Existing Credit Agreement as follows.

WHEREAS, certain additional Lenders that were not a party to the Existing Credit
Agreement have agreed to enter into this Agreement.

WHEREAS, the Borrower has requested that the Lenders make available to it the
credit facilities described herein.

WHEREAS, the Lenders are willing to make available the credit facilities
described herein upon and subject to the terms and conditions set forth herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. GENERAL

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the greater of (a) the Base Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus  1⁄2 of 1% and (c) the One Month Eurodollar Rate plus 1%. For purposes
hereof, “Base Rate” shall mean the rate of interest per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) publicly announced from time to time by
the Administrative Agent as its base rate in effect at its principal office in
San Francisco, California (the Base Rate not being intended to be the lowest
rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors). For purposes hereof, “One Month Eurodollar
Rate” shall mean, with respect to any interest rate calculation for a Loan or
other Obligation bearing interest at ABR, a rate per annum equal to the quotient
of (i) the rate per annum equal to the greater of (x) zero and (y) the rate per
annum reported on Reuters Screen LIBOR 01 Page (or any successor or substitute
page thereof), or if



--------------------------------------------------------------------------------

not reported by Reuters, as reported by any service selected by the
Administrative Agent, on the applicable day (provided that if such day is not a
Business Day for which such rate is quoted, the next preceding Business Day for
which such rate is quoted) at or about 11:00 a.m., London time (or as soon
thereafter as practicable), for Dollar deposits being delivered in the London
interbank eurodollar currency market for a term of one month commencing on such
date of determination, divided by (ii) one minus the Eurocurrency Reserve
Requirement in effect on such day. If for any reason rates are not available as
provided in clause (i) of the preceding sentence, the rate to be used in
clause (i) shall be, at the Administrative Agent’s discretion (in each case,
rounded upward if necessary to the next 1/100 of one percent), (A) the rate per
annum at which Dollar deposits are offered to the Administrative Agent in the
London interbank eurodollar currency market or (B) the rate at which Dollar
deposits are offered to the Administrative Agent in, or by the Administrative
Agent to major banks in, any offshore interbank eurodollar market selected by
the Administrative Agent, in each case on the applicable day (provided that if
such day is not a Business Day for which Dollar deposits are offered to the
Administrative Agent in the London or such offshore interbank eurodollar
currency market, the next preceding Business Day for which Dollar deposits are
offered to the Administrative Agent in the London or such offshore interbank
eurodollar currency market) at or about 11:00 a.m., London time (or as soon
thereafter as practicable) (for delivery on such date of determination) for a
one month term. Any change in the ABR due to a change in the Base Rate, the
Federal Funds Effective Rate or the One Month Eurodollar Rate shall be effective
as of the opening of business on the effective day of such change in the Base
Rate, the Federal Funds Effective Rate or the One Month Eurodollar Rate,
respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acquired Portion”: as defined in Section 2.19(e).

“Acquisition Step Up”: as defined in Section 7.1.

“Act”: as defined in Section 10.16.

“Administrative Agent”: as defined in the preamble hereto and any successor in
accordance with the terms and conditions of Section 9.9.

“Affiliate”: with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially or as a trustee, guardian or
other fiduciary, ten percent (10%) or more of any class of Equity Securities of
such Person, (b) each Person that controls, is controlled by or is under common
control with such Person or any Affiliate of such Person or (c) each of such
Person’s officers, directors, managers, joint venturers and partners; provided,
however, that in no case shall the Administrative Agent or any Lender be deemed
to be an Affiliate of the Borrower for purposes of this Agreement. For the
purpose of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.

“Agents”: the collective reference to the Syndication Agent and the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Agreement”: as defined in the preamble hereto.

“Anti-Corruption Laws”: as defined in Section 4.16(b).

“Anti-Terrorism Law”: each of: (a) the Executive Order; (b) the Patriot Act;
(c) the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956 & 1957; and
(d) any other governmental rule now or hereafter enacted to monitor, deter or
otherwise prevent terrorism or the funding or support of terrorism, including,
without limitation, economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury or the U.S. Department of State, or (ii) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom (collectively, “Sanctions”).

“Applicable Margin”: (a) in the case of interest calculable with respect to each
ABR Loan, the percentage per annum set forth in the column headed “Applicable
Margin for ABR Loans” opposite the applicable Tier level below, (b) in the case
of interest calculable with respect to each Eurodollar Loan, the percentage per
annum set forth in the column headed “Applicable Margin for Eurodollar Loans”
opposite the applicable Tier level below, and (c) in the case of the Commitment
Fee, the percentage per annum set forth in the column headed “Commitment Fee
Rate” opposite the applicable Tier level below:

 

Level

   Total Leverage
Ratio   Applicable Margin
for
ABR Loans   Applicable Margin
for
Eurodollar Loans   Commitment
Fee Rate

1

   <1.50   0.00%   1.00%   0.175%

2

   > 1.50 £2.25   0.125%   1.125%   0.20%

3

   > 2.25 £2.75   0.3750%   1.375%   0.25%

4

   > 2.75 £3.00   0.625%   1.625%   0.30%

5

   >3.00   0.875%   1.875%   0.35%

Any increase or decrease in the Applicable Margin and Commitment Fee Rate
resulting from a change in the Total Leverage Ratio shall become effective as of
the fifth Business Day immediately following the date a Compliance Certificate
is required to be delivered pursuant to Section 6.2; provided, however, that if
no Compliance Certificate is delivered when due in accordance with such Section,
then Tier 5 shall apply as of the date of the failure to deliver such Compliance
Certificate until the fifth Business Day after the date the Borrower delivers
such Compliance Certificate in form and substance acceptable to the
Administrative Agent and thereafter the Applicable Margin and the Commitment Fee
Rate shall be based on the Total Leverage Ratio indicated on such Compliance
Certificate until such time as further adjusted as set forth in this definition.
The Applicable Margin and Commitment Fee Rate shall be based on Tier 2 until the
first Compliance Certificate is delivered following the first fiscal quarter
ending after the Effective Date.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

 

3



--------------------------------------------------------------------------------

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit G.

“Available Commitment”: as to any Lender at any time, an amount equal to
(a) such Lender’s Commitment then in effect minus (b) such Lender’s Extensions
of Credit then outstanding.

“Beneficial Owner”: as defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act, except that in calculating the beneficial ownership of any particular
“person” (as that term is used in Sections 13(d) and 14(d) of the Exchange Act),
notwithstanding the provisions of Rule 13d-3(d)(1)(i)(A) and (B), such “person”
will not be deemed to have beneficial ownership of any securities that such
“person” has the right to acquire by conversion of other securities or the
exercise of any option, warrant or right, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficially Owns” and “Beneficially Owned” have
correlative meanings.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make a Loan hereunder.

“Business”: as defined in Section 4.12(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in San Francisco, California, Minneapolis, Minnesota, or New
York City are authorized or required by law to close, provided, that with
respect to notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, such day is also a day for trading
by and between banks in Dollar deposits in the London interbank eurodollar
market.

“Capital Leases”: any and all lease obligations that, in accordance with GAAP,
are required to be capitalized on the books of a lessee.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for its own benefit and for the benefit of the Issuing
Lender, the Swingline Lender and/or the Lenders, as applicable, as collateral
subject to a first priority, perfected security interest securing the
Obligations or the obligations of a Defaulting Lender, as applicable, cash or
deposit account

 

4



--------------------------------------------------------------------------------

balances in an amount equal to the L/C Obligations, Obligations in respect of
Swingline Loans or obligations of a Defaulting Lender, as applicable, pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender or the Swingline Lender, as
applicable (which documents are hereby consented to by the Lenders). Derivatives
of such term shall have a corresponding meaning.

“Change of Control”: with respect to any Person, an event or series of events by
which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
Beneficial Owner, directly or indirectly, of 30% or more of the Capital Stock of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person; or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any Person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Change of Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change of Law”, regardless of the date enacted,
adopted or issued.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make
Revolving Loans and participate in Swingline Loans and Letters of Credit in an
aggregate

 

5



--------------------------------------------------------------------------------

principal and/or face amount not to exceed the amount set forth under the
heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.

“Commitment Fee”: as defined in Section 2.5.

“Commitment Fee Rate”: with respect to the Revolving Loans at any time, the per
annum percentage which is used to calculate Commitment Fees for such Revolving
Loan Commitments determined pursuant to the definition of Applicable Margin.

“Commitment Period”: the period from and including the Effective Date to the
Termination Date.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Communications”: as defined in Section 10.2(c).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit E.

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall be (a) entitled to receive any greater amount pursuant to
Section 2.14, 2.15, 2.16 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) deemed to have any Commitment.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Covered Entities”: collectively, (a) the Borrower and its Subsidiaries and all
guarantors and (b) each Person that, directly or indirectly, is in control of a
Person described in clause (a) above. For purposes of this definition, control
of a Person shall mean the direct or indirect (x) ownership of, or power to
vote, 25% or more of the issued and outstanding equity interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for such Person, or (y) power to direct or cause
the direction of the management and policies of such Person whether by ownership
of equity interests, contract or otherwise.

 

6



--------------------------------------------------------------------------------

“Credit Event”: as defined in Section 5.2.

“Decreasing Lender”: as defined in Section 2.19(e).

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: (a) a Lender that has failed to fund its portion of any
Loan or any participations in Letters of Credit or Swingline Loans that it is
required to fund under this Agreement and has continued in such failure for two
Business Days after written notice from the Administrative Agent unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with the
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) a Lender which has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, unless the subject
of a good faith dispute, (c) a Lender which has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with its funding obligations hereunder or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) has not or cannot be satisfied,
(d) a Lender which has failed within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (d) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (e) a Lender (or
the entity that controls such Lender) which has been deemed insolvent or become
the subject of a receivership, bankruptcy or insolvency proceeding, provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. For the purpose of this definition,
“control” of a Lender shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of its management or policies, whether
through the ownership of voting securities, by contract or otherwise. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower, the Issuing Lender, the Swingline Lender and each Lender.

“Designated Person”: any Person who (a) is the subject of any Sanctions,
(b) (i) is a Person whose property or interest in property is blocked or subject
to blocking pursuant to Section 1 of the Executive Order or any related
legislation or any other similar executive order(s)

 

7



--------------------------------------------------------------------------------

or (ii) engages in any dealings or transactions prohibited by Section 2 of the
Executive Order or is otherwise associated with any such Person in any manner
violative of Section 2 of the Executive Order or (c) (i) is an agency of the
government of a country, (ii) an organization controlled by a country, or
(iii) a Person resident, located or organized in a country or territory that is
the subject of Sanctions.

“Distributions”: dividends (in cash, property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any shares of any class of Capital Stock of any Person or
of any warrants, options or other rights to acquire the same (or to make any
payments to any Person, such as “phantom stock” payments, where the amount is
calculated with reference to the fair market or equity value of any Person), but
excluding dividends payable solely in Capital Stock of any Person.

“Dollars” and “$”: dollars in lawful currency of the United States.

“EBITDA”: for any four consecutive fiscal quarter period, (a) the net income of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, consistently applied for such period, plus (b) to
the extent deducted in determining such net income for such period, the sum of
the following for such period: (i) Interest Expense for such period, (ii) income
tax expense for such period (iii) depreciation and amortization for such period,
(iv) the aggregate amount of extraordinary, non-operating or non-cash charges
for such period, and (v) an amount equal to the non-cash, share-based
compensation deducted in accordance with SFAS 123(R) that is not in excess of
$75,000,000, minus (c) the aggregate amount of extraordinary, non-operating or
non-cash income during such period. Except with respect to the EBITDAR
calculation, pro forma credit shall be given for the EBITDA of any companies (or
identifiable business units or divisions) (i) acquired by the Borrower in
accordance with the terms of this Agreement as if owned on the first day of the
applicable period, and (ii) sold, transferred or otherwise disposed of in
accordance with the terms of this Agreement during any period will be treated as
if not owned during the entire applicable period.

“EBITDAR”: for any four consecutive fiscal quarter period, the sum of (a) EBITDA
for such period and (b) rental expense determined in accordance with GAAP for
such period.

“Effective Amount”: (a) with respect to Revolving Loans and Swingline Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to (i) any borrowings and prepayments or repayments of Revolving Loans and
Swingline Loans and (ii) with respect to Swingline Loans, any risk participation
among the Lenders, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any issuance, amendment, extension, renewal
or increase of any Letter of Credit occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Effective Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived.

 

8



--------------------------------------------------------------------------------

“Eligible Assignee”: (a) a Lender; (b) an Affiliate of a Lender; (c) any Person
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business to the extent such Person is administered or managed by: (i)
a Lender; (ii) an Affiliate of a Lender; or (iii) a Person or an Affiliate of a
Person that administers or manages a Lender; and (d) any other Person approved
by the Administrative Agent, the Swingline Lender and Issuing Lender; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower, any Affiliate or Subsidiary of the Borrower, any Defaulting Lender or
any Affiliate of any Defaulting Lender or any natural person.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Equity Securities” of any Person: (a) all common stock, preferred stock,
participations, shares, partnership interests, limited liability company
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Liabilities”: as defined in Regulation D of the Board.

“Eurocurrency Reserve Requirements”: of any Lender for any Interest Period as
applied to a Eurodollar Loan, the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect to
determining the maximum reserve requirement (including basic, supplemental and
emergency reserves) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.

“Eurodollar Base Rate”: with respect to each Interest Period pertaining to a
Eurodollar Loan, the greater of (a) zero and (b) the rate per annum reported on
Reuters Screen LIBOR 01 Page (or any successor or substitute page thereof), or
if not reported by Reuters, as reported by any service selected by the
Administrative Agent at or about 11:00 a.m., London time (or as soon thereafter
as practicable), two Business Days prior to the first day of such Interest
Period, for Dollar deposits being delivered in the London interbank eurodollar
currency market for a term comparable to such Interest Period. In the event that
such rate is not available as provided in the preceding sentence, the
“Eurodollar Base Rate” shall be, at the Administrative Agent’s discretion (in
each case, rounded upward if necessary to the next 1/100 of one percent),
(i) the rate per annum at which Dollar deposits are offered to the
Administrative Agent in the London interbank eurodollar currency market or
(ii) the rate per annum at which Dollar deposits are offered to the
Administrative Agent in, or by the Administrative Agent to major banks in, any
offshore

 

9



--------------------------------------------------------------------------------

interbank market selected by the Administrative Agent, in each case on the
second Business Day prior to the commencement of such Interest Period at or
about 11:00 a.m. London time (or as soon thereafter as practicable) (for
delivery on the first day of such Interest Period) for a term comparable to such
Interest Period and in an amount approximately equal to the amount of the Loan
to be made or funded by the Lenders.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate or Swingline Loans the rate of interest applicable to which
is based upon the LIBOR Market Index Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the next 1/100 of 1%):

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: Securities Exchange Act of 1934, as amended.

“Executive Order”: Executive Order No. 13224 on Terrorist Financings:—Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism issued on 23rd September, 2001, as amended by Order
No. 13268 and as further amended after the date hereof.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Revolving Loans held by such Lender
then outstanding, (b) such Lender’s Percentage of the L/C Obligations then
outstanding and (c) such Lender’s Percentage of the aggregate principal amount
of Swingline Loans then outstanding.

“FASB ASC”: Accounting Standards Codification of the Financial Accounting
Standards Board.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by

 

10



--------------------------------------------------------------------------------

federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Fee Letter”: collectively, (a) the letter agreement dated as of December 5,
2014, among the Borrower, the Administrative Agent and Wells Fargo Securities
regarding certain fees payable by the Borrower to the Administrative Agent and
Wells Fargo Securities as expressly indicated therein, (b) the letter agreement
dated as of December 5, 2014, among the Borrower and U.S. Bank National
Association regarding certain fees payable by the Borrower to U.S. Bank National
Association as expressly indicated therein and (c) any other fee letter executed
after the Closing Date by one or more Loan Parties and the Administrative Agent,
Wells Fargo Securities, or U.S. Bank, National Association in connection with
this Agreement.

“Fee Payment Date”: (a) the last day of each calendar quarter during the
Commitment Period, (b) the last day of the Commitment Period and (c) the last
day of each calendar quarter after the last day of the Commitment Period, so
long as any principal amount of the Loans or any Reimbursement Obligations
remain outstanding after the last day of the Commitment Period.

“Fixed Charge Coverage Ratio”: for any four consecutive fiscal quarter period,
the ratio of (a) EBITDAR of the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) for such period
to (b) the sum, for the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP), of the
following items for such period: (i) Interest Expense and (ii) rental expense
determined in accordance with GAAP.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States and,
except as noted below, determined on the basis of such principles in effect on
the date hereof and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 4.1. In the event
that any “Change in Accounting Principles” (as defined below) shall occur and
such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then, upon the request of the
Borrower or the Administrative Agent, the Borrower and the Administrative Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Change in Accounting Principles with
the desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such Change in Accounting Principles as if
such Change in Accounting Principles had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Change in Accounting Principles had not occurred. “Change
in Accounting Principles” refers to changes in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial

 

11



--------------------------------------------------------------------------------

Accounting Standards Board or any successor thereto, the SEC or, if applicable,
the Public Company Accounting Oversight Board.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof or (e) to reimburse or
indemnify an issuer of a letter of credit, surety bond or guarantee issued by
such issuer in respect of primary obligations of a primary obligor other than
the Borrower or any Subsidiary; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation.

“Increase Effective Date”: as defined in Section 2.19(d).

“Increasing Lenders”: as defined in Section 2.19(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money (including convertible notes),
(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of such
Person’s business that are payable on terms customary in the trade), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements (other than
reimbursement obligations, which are not due and payable on such date, in
respect of documentary letters of credit issued to provide for the payment of
goods and services in the ordinary course of business), (f) net mark to market
exposures under Swap Agreements and other financial contracts, other than the
use of short-term hedges for risk

 

12



--------------------------------------------------------------------------------

management purposes, (g) off-balance sheet liabilities, including synthetic
leases, but excluding operating leases as defined by GAAP, (h) all obligations
of such Person as lessee which are capitalized in accordance with GAAP,
(i) indebtedness attributable to permitted securitization transactions, (j) any
other obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on a consolidated balance
sheet, (k) all Guarantee Obligations or contingent obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (j) above,
and (l) all obligations of the kind referred to in clauses (a) through (k) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation (provided, that
if such Person is not liable for such obligation, the amount of such Person’s
Indebtedness with respect thereto shall be deemed to be the lesser of the stated
amount of such obligation and the value of the property subject to such Lien).
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Industrial Loan Corporation”: a financial institution chartered under the laws
of any state as an industrial bank, industrial loan and thrift, or industrial
loan company, or any other Person contemplated by 15 U.S.C. 1679(a)(3)(b)(iii),
that is not subject to regulation under the Bank Holding Company Act.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Expense”: for any period, total interest expense for such period
determined on a consolidated basis in accordance with GAAP.

“Interest Payment Date”: (a) as to any ABR Loan the last day of each calendar
quarter to occur while such Loan is outstanding and the final maturity date of
such Loan, (b) as to any Eurodollar Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Eurodollar Loan, the
date of any repayment or prepayment made in respect thereof, and (e) as to any
Swingline Loan, the day that such Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (or
such other period acceptable to the Lenders), as selected by the Borrower in its
Notice of Revolving Loan Borrowing or Notice of Revolving Loan Conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar

 

13



--------------------------------------------------------------------------------

Loan and ending one, two, three or six months thereafter (or such other period
acceptable to the Lenders), as selected by the Borrower by in its Notice of
Revolving Loan Interest Period Selection to the Administrative Agent not later
than 10:00 a.m. on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Issuing Lender”: Wells Fargo in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“Joint Lead Arrangers”: as defined in the preamble hereto.

“L/C Commitment”: $10,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under issued Letters of Credit that have
not then been reimbursed pursuant to Section 3.5.

“L/C Participants”: in respect of any Letter of Credit, the collective reference
to all the Lenders other than the Issuing Lender that issued such Letter of
Credit.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.1.

“LIBOR Market Index Rate”: for any day, in the case of Dollars, the rate for one
month interbank offered rate for deposits in Dollars appearing on Reuters Screen
LIBOR01 Page (or any successor page) at approximately 11:00 A.M. (London time)
on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
Administrative Agent from another recognized source or interbank quotation).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever

 

14



--------------------------------------------------------------------------------

(including any conditional sale or other title retention agreement and any
Capital Lease having substantially the same economic effect as any of the
foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement, including
Swingline Loans and Revolving Loans.

“Loan Documents”: this Agreement, the Notes, the Fee Letter and the
Applications, in each case, including any amendment, waiver, supplement or other
modification to any of the foregoing.

“Marketable Securities”: any of the following:

(a) Direct obligations of, or obligations the principal and interest on which
are unconditionally guaranteed by, the United States of America or obligations
of any agency of the United States of America to the extent such obligations are
backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(b) Certificates of deposit, time or demand deposit accounts or bankers
acceptances maturing within one year from the date of acquisition thereof issued
by a commercial bank or trust company organized under the laws of the United
States of America or a state thereof or that is a Lender, provided that (i) such
deposits or bankers acceptances are denominated in Dollars, (ii) such bank or
trust company has capital, surplus and undivided profits of not less than
$100,000,000 and (iii) such bank or trust company has certificates of deposit or
other debt obligations rated at least A-1 (or its equivalent) by S&P or P-1 (or
its equivalent) by Moody’s;

(c) Open market commercial paper maturing within 360 days from the date of
acquisition thereof issued by a corporation organized under the laws of the
United States of America or a state thereof, provided such commercial paper is
rated at least A-1 (or its equivalent) by S&P or P-1 (or its equivalent) by
Moody’s;

(d) Any repurchase agreement entered into with a commercial bank or trust
company organized under the laws of the United States of America or a state
thereof or that is a Lender, provided that (i) such bank or trust company has
capital, surplus and undivided profits of not less than $100,000,000, (ii) such
bank or trust company has certificates of deposit or other debt obligations
rated at least A-1 (or its equivalent) by S&P or P-1 (or its equivalent) by
Moody’s, (iii) the repurchase obligations of such bank or trust company under
such repurchase agreement are fully secured by a perfected security interest in
a security or instrument of the type described in clause (a), (B) or (C) above
and (iv) such security or instrument so securing the repurchase obligations has
a fair market value at the time such repurchase agreement is entered into of not
less than 100% of such repurchase obligations;

(e) shares of any money market mutual or similar fund that has all or at least
95% of its assets invested continuously in investments satisfying the
requirements of clauses (a) through (d) of this definition;

 

15



--------------------------------------------------------------------------------

(f) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A2 by
Moody’s; and

(g) other marketable securities entered into in compliance with the investment
policies of the Borrower delivered to the Administrative Agent prior to the
Effective Date and any modifications to such investment policies after the
Effective Date approved by the Administrative Agent.

“Material Adverse Effect”: any event or circumstance that has had or could
reasonably be expected to have a material adverse effect on (a) the assets,
liabilities, condition (financial or otherwise), businesses or operations of the
Borrower and its Subsidiaries (taken as a whole); (b) the ability of the
Borrower to pay or perform the Obligations in accordance with the terms of this
Agreement and the other Loan Documents; (c) the rights and remedies of the
Administrative Agent, the Issuing Lender or any Lender under this Agreement, the
other Loan Documents or any related document, instrument or agreement; or
(d) the validity or enforceability of any of the Loan Documents.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“New Lender”: as defined in Section 2.19(b).

“Non-Excluded Taxes”: as defined in Section 2.15(a).

“Non-U.S. Lender”: as defined in Section 2.15(d).

“Notes”: as defined in Section 2.13(f).

“Notice of Revolving Loan Borrowing”: as defined in Section 2.2.

“Notice of Revolving Loan Conversion”: as defined in Section 2.8(a).

“Notice of Revolving Loan Interest Period Selection”: as defined in
Section 2.8(b).

“Notice of Swingline Borrowing”: as defined in Section 2.4(a).

“Notification”: as defined in Section 10.2(d).

 

16



--------------------------------------------------------------------------------

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Issuing Lender or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent, the Issuing Lender or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Other Company Debt Agreements” means (a) the Senior Notes, and (b) any
agreement or instrument, entered into individually or in concert or in
connection with any other agreement or instrument, creating, evidencing or
having borrowing capacity of Indebtedness outstanding of the Borrower equal to
or greater than $100,000,000 in the aggregate.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(c).

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 (commonly known as the USA Patriot Act).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Revolving Loans then outstanding constitutes
of the aggregate principal amount of the Revolving Loans then outstanding,
provided, that, in the event that the Revolving Loans are paid in full prior to
the reduction to zero of the Total Extensions of Credit, the Percentages shall
be determined in a manner designed to ensure that the other outstanding
Extensions of Credit shall be held by the Lenders on a comparable basis.

“Permitted Acquisition”: as defined in Section 7.4.

“Permitted Liens”: Liens permitted by Section 7.5.

 

17



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which the Borrower or a Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 10.2(c).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Proposed Target”: as defined in Section 7.4(b).

“Refunded Swingline Loans”: as defined in Section 2.4(b).

“Register”: as defined in Section 10.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by the Issuing Lender.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, two or more holders of more than 50% of the
Total Commitments then in effect or, if the Commitments have been terminated,
the Total Extensions of Credit then outstanding. In each case, at any time any
Lender is a Defaulting Lender, all Defaulting Lenders shall be excluded in
determining “Required Lenders” and “Required Lenders” shall mean non-Defaulting
Lenders otherwise meeting the criteria set forth in this definition.

“Requirement of Law”: as to any Person, (a) the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and
(b) any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

18



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or general counsel of the Borrower, but in any event, with
respect to financial matters, the chief financial officer or treasurer of the
Borrower.

“Revolving Loans”: as defined in Section 2.1.

“S&P”: Standard & Poor’s Ratings Services.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Senior Notes”: means (a) the $275,000,000 of senior notes issued pursuant to
that certain Note Purchase Agreement, dated May 7, 2008, between the Borrower
and the Purchasers listed on Schedule A thereto and (b) the $245,000,000 of
senior notes issued pursuant to that certain Note Purchase Agreement, dated
July 14, 2010, between the Borrower and the Purchasers listed on Schedule A
thereto.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: with respect to any Person on any date, that on such date (a) the
fair value of the property of such Person is greater than the fair value of the
liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s Property would constitute an
unreasonably small capital.

“Specified Exchange Act Filings”: the Borrower’s Form 10-K annual report for the
year ended September 30, 2014, and each and all of the Form 8-Ks (and to the
extent applicable proxy statements) filed by the Borrower with the SEC after
September 30, 2014, and prior to the date that is one Business Day before the
date of this Agreement.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Subsidiary which is party to the Subsidiary
Guaranty.

“Subsidiary Guaranty”: as defined in Section 6.11.

 

19



--------------------------------------------------------------------------------

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed $25,000,000.

“Swingline Lender”: Wells Fargo, in its capacity as the lender of Swingline
Loans, or any successor swing line lender hereunder.

“Swingline Loans”: as defined in Section 2.3.

“Swingline Note”: as defined in Section 2.13(g).

“Swingline Participation Amount”: as defined in Section 2.4(c).

“Syndication Agent”: as defined in the preamble hereto.

“Termination Date”: December 30, 2019, or such earlier date as otherwise
determined pursuant to Section 2.6.

“Total Commitments”: at any time, $400,000,000 or, if such amount is reduced
pursuant to Section 2.6, the amount to which so reduced and in effect at such
time or, if such amount is increased pursuant to Section 2.19, the amount to
which it is increased and in effect at such time.

“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of all Lenders at such time.

“Total Leverage Ratio”: at the end of any fiscal quarter, the ratio of
(a) Indebtedness of the Borrower and its Subsidiaries on a consolidated basis at
such time minus the amount of cash and Marketable Securities (valued at fair
market value) at such time in excess of $50,000,000, to (b) EBITDA for the four
consecutive quarter period ended as of the end of the such fiscal quarter.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States”: the United States of America.

“Unused Revolving Commitment”: at any time, the remainder of (a) the Total
Commitments at such time minus (b) the sum of the Effective Amount of all
Revolving Loans and the Effective Amount of all L/C Obligations outstanding at
such time. For the avoidance of doubt, Swingline Loans shall not be counted as
Revolving Loans for purposes of determining the amount of Unused Revolving
Commitment.

 

20



--------------------------------------------------------------------------------

“Wells Fargo”: as defined in the preamble hereto.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto. As
used herein and, except as otherwise provided therein, in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to the Borrower and its
Subsidiaries defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP; provided, however, that for purposes of determining
compliance with any covenant, including any financial covenant, Indebtedness of
the Borrower shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 (and FASB ASC 470-20, if
applicable) on financial liabilities shall be disregarded, (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, suffer to exist or become liable in respect of
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(c) All references in this Agreement and each of the other Loan Documents to a
time of day shall mean Minneapolis, Minnesota, time, unless otherwise indicated.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.4 Reference to and Effect on the Existing Credit Agreement and the other Loan
Documents. From and after the Effective Date: all terms and conditions of the
Existing Credit Agreement and any other “Loan Document” as defined therein, as
amended and restated by this Agreement and the other Loan Documents being
executed and delivered on the Effective Date,

 

21



--------------------------------------------------------------------------------

shall be and remain in full force and effect, as so amended and restated, and
shall constitute the legal, valid, binding and enforceable obligations of the
parties thereto. Without limiting the generality of the foregoing:

(i) the terms and conditions of the Existing Credit Agreement shall be amended
and restated as set forth herein and, as so amended and restated, shall be
amended and restated in their entirety, but shall be amended and restated only
with respect to the rights, duties and obligations among the Borrower, the
Lenders, the Joint Lead Arrangers, the Syndication Agent and the Administrative
Agent accruing from and after the Effective Date;

(ii) this Agreement shall not in any way release or impair the rights, duties or
Obligations created pursuant to the Existing Credit Agreement or any other Loan
Document or affect the relative priorities thereof, in each case to the extent
in force and effect prior to the Effective Date, except as modified hereby or by
documents, instruments and agreements executed and delivered in connection
herewith, and all of such rights, duties and Obligations are assumed, ratified
and affirmed by the Borrower;

(iii) all indemnification obligations of the Borrower under the Existing Credit
Agreement and any other Loan Documents shall survive the execution and delivery
of this Agreement and shall continue in full force and effect for the benefit of
the Lenders, the Joint Lead Arrangers, the Syndication Agent, the Administrative
Agent, and any other Person indemnified under the Existing Credit Agreement or
any other Loan Document at any time prior to the Effective Date;

(iv) the Obligations incurred under the Existing Credit Agreement shall, to the
extent outstanding on the Effective Date, continue outstanding and shall not be
deemed to be paid, released, discharged, extinguished or otherwise satisfied by
the execution of this Agreement, and this Agreement shall not constitute a
refinancing, substitution or novation of such Obligations or any of the other
rights, duties and obligations of the parties hereunder, in each case except as
otherwise provided for by the terms of this Agreement; and

(v) the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Lenders, the Joint Lead
Arrangers, the Syndication Agent or the Administrative Agent under the Existing
Credit Agreement, nor constitute a waiver of any covenant, agreement or
obligation under the Existing Credit Agreement, except to the extent that any
such covenant, agreement or obligation is no longer set forth herein or is
modified hereby.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments. On the terms and subject to conditions hereof, each Lender
severally agrees to make revolving credit loans (“Revolving Loans”) to the
Borrower from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
Percentage of the sum of (i) the L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Commitment. During the Commitment Period, the
Borrower may use the Commitments by borrowing, prepaying the

 

22



--------------------------------------------------------------------------------

Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.8. The Borrower shall
repay all outstanding Revolving Loans on the Termination Date.

2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day, provided that the
Borrower shall give the Administrative Agent irrevocable notice in the form of
Exhibit A, duly executed by a Responsible Officer and appropriately completed (a
“Notice of Revolving Loan Borrowing”), (which notice must be received by the
Administrative Agent prior to 12:00 Noon (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans) specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Subject to delivery by the Borrower to the Administrative
Agent, at least four (4) Business Days prior to the Closing Date, of a customary
LIBOR indemnity letter, the first Notice of Loan Borrowing may be given prior to
the effectiveness of this Agreement but otherwise in accordance with the
preceding sentence. Each borrowing under the Commitments shall be in an amount
equal to $3,000,000 or a whole multiple of $500,000 in excess thereof (or, if
the then aggregate Available Commitments are less than $3,000,000, such lesser
amount). Upon receipt of a Notice of Revolving Loan Borrowing from the Borrower,
the Administrative Agent shall promptly notify each Lender thereof. Each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

2.3 Swingline Commitment. On the terms and subject to conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Commitments from time to time on or after the Effective
Date during the Commitment Period by making swingline loans (“Swingline Loans”)
to the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment or the Swingline Lender’s Commitment then in
effect) and (ii) the Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Commitments would be less
than zero. During the Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall bear interest only at the
LIBOR Market Index Rate plus the Applicable Margin. The Borrower shall repay to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
or prior to the date that is the earlier of (i) the 15th and last day of each
month and (ii) the Termination Date; provided that

 

23



--------------------------------------------------------------------------------

on each date on which a Revolving Loan is borrowed, the Borrower shall repay all
Swingline Loans then outstanding.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower wishes to borrow Swingline Loans, it shall give the
Swingline Lender irrevocable telephonic notice (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M. on the proposed
Borrowing Date), specifying (i) the amount to be borrowed, and (ii) the
requested Borrowing Date (which shall be a Business Day during the Commitment
Period). Each such telephonic notice must be confirmed promptly by an
irrevocable written notice in the form of Exhibit B, duly executed by a
Responsible Officer and appropriately completed (a “Notice of Swingline
Borrowing”). Each borrowing under the Swingline Commitment shall be in whole
U.S. dollar amounts. Not later than 2:00 P.M. on the Borrowing Date specified in
a notice in respect of Swingline Loans, the Swingline Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by the Swingline Lender. The Administrative Agent shall make the proceeds of
such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon request each Lender to
make, and each Lender hereby agrees to make, a Revolving Loan, in an amount
equal to such Lender’s Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M. one Business Day after the date of
such notice. The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans. The
Borrower irrevocably authorizes the Swingline Lender to charge the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Lenders are not sufficient to repay in
full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.4(b) one of the events described in Section 8(f) or if for
any other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.4(b), each Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.4(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Lender’s Percentage times (ii) the sum of the aggregate principal
amount of Swingline Loans then outstanding that were to have been repaid with
such Revolving Loans.

 

24



--------------------------------------------------------------------------------

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Notwithstanding anything herein to the contrary, before making any Swingline
Loans (if at such time any Lender is a Defaulting Lender), the Swingline Lender
may condition the provision of such Swingline Loans on its receipt of Cash
Collateral or similar security satisfactory to the Swingline Lender (in its sole
discretion) from such Defaulting Lender in respect of such Defaulting Lender’s
risk participation in such Swingline Loans as set forth below; provided that if
such Defaulting Lender fails to provide such Cash Collateral, the Borrower shall
provide such Cash Collateral within five (5) Business Days of written demand
from the Administrative Agent. The Borrower and such Defaulting Lender, as
applicable, hereby grant to the Administrative Agent, for the benefit of the
Swingline Lender, a security interest in all such Cash Collateral and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
deposit accounts at Wells Fargo. Such accounts must be subject to control
agreements pursuant to which the Administrative Agent has “control,” as such
term is used in the Uniform Commercial Code, sufficient to perfect on a first
priority basis a security interest in such cash collateral. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate risk
participation of such Defaulting Lender in the relevant Swingline Loan, the
Borrower and/or such Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate risk participation over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. At such times there are Swingline Loans
outstanding for which funds are on deposit as Cash Collateral, such funds shall
be applied as and when determined by the Swingline Lender, to the extent
permitted under applicable Requirement of Law, to reimburse and otherwise pay
the applicable obligations owing to the Swingline Lender.

(f) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, offset, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

25



--------------------------------------------------------------------------------

2.5 Commitment Fees, Other Fees.

(a) The Borrower shall pay to the Administrative Agent, for the ratable benefit
of the Lenders (other than any Defaulting Lender with respect to the period
during which it is a Defaulting Lender), a commitment fee (collectively, the
“Commitment Fee”) equal to the Commitment Fee Rate of the daily average Unused
Revolving Commitment for the period beginning on the date of this Agreement and
ending on the Termination Date. The Borrower shall pay the Commitment Fee in
arrears on the last Business Day in each fiscal quarter (commencing with the
fiscal quarter ending December 31, 2014) and on the Termination Date (or if the
Total Commitments are cancelled on a date prior to the Termination Date, on such
prior date).

(b) The Borrower agrees to pay to the Administrative Agent and the Syndication
Agent the fees in the amounts and on the dates as set forth in the Fee Letter
and any other written, duly executed fee agreements with the Administrative
Agent (including any fee letter or agreement executed in connection with
Section 2.19) and to perform any other obligations contained therein.

2.6 Termination or Reduction of Commitments. The Borrower shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction of Commitments shall
be permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, the Total Extensions of Credit would exceed
the Total Commitments. Any such reduction shall be in an amount equal to
$5,000,000, or a whole multiple thereof, and shall reduce permanently the
Commitments then in effect.

2.7 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than
12:00 Noon one Business Day prior thereto, in the case of Eurodollar Loans, and
no later than 12:00 Noon one Business Day prior thereto, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.16. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Revolving Loans which shall be in an aggregate
principal amount of $3,000,000 or a whole multiple of $500,000 in excess
thereof.

2.8 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable written notice of
such election no later than 12:00 Noon on the Business Day preceding the
proposed conversion date, provided

 

26



--------------------------------------------------------------------------------

that any such conversion of Eurodollar Loans may only be made on the last day of
an Interest Period with respect thereto. The Borrower may elect from time to
time to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable written notice of such election no later than 12:00 Noon on
the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor), provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing and the Required Lenders have determined in their
sole discretion not to permit such conversions. Each such notice shall be in the
form of Exhibit C, duly executed by a Responsible Officer and appropriately
completed (a “Notice of Revolving Loan Conversion”). Upon receipt of a Notice of
Revolving Loan Conversion, the Administrative Agent shall promptly notify each
relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent in the form of Exhibit D, duly executed by a
Responsible Officer and appropriately completed (a “Notice of Revolving Loan
Interest Period Selection”), in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, specifying the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing unless the Required Lenders have determined in their sole discretion
to permit such continuations, and provided, further, that if the Borrower shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

2.9 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $3,000,000 or a whole multiple of $500,000 in excess
thereof and (b) no more than 8 Eurodollar Tranches shall be outstanding at any
one time.

2.10 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such Interest Period plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) On and after the occurrence of an Event of Default, until the time when such
Event of Default shall have been cured or waived in writing by the Required
Lenders or all the Lenders (as required by this Agreement), the Borrower shall
pay interest on the aggregate, outstanding principal amount of all Obligations
hereunder at a per annum rate equal to the

 

27



--------------------------------------------------------------------------------

otherwise applicable interest rate plus two percent (2.00%) or, if no such per
annum rate is applicable to any such Obligations, at a per annum rate equal to
the ABR, plus the Applicable Margin for ABR Loans, plus two percent
(2.00%) payable on demand. Overdue interest shall itself bear interest at such
applicable default rate, and shall be compounded with the principal Obligations
daily, to the fullest extent permitted by applicable law.

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 2.10(c) shall be payable from time to
time on demand.

2.11 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Base Rate,
the interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive absent manifest error.
The Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to
Section 2.10.

2.12 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such

 

28



--------------------------------------------------------------------------------

notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans shall be made or continued as such, nor shall the Borrower have the right
to convert Loans to Eurodollar Loans.

2.13 Pro Rata Treatment and Payments; Notes.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any Commitment Fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Percentages of the Lenders (excluding any Defaulting Lenders in connection with
the payment of any Commitment Fee).

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders. Each payment in respect of Reimbursement Obligations
in respect of any Letter of Credit shall be made to the Issuing Lender that
issued such Letters of Credit.

(c) Notwithstanding anything to the contrary herein, all payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, Reimbursement Obligations, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M. on the due
date thereof to the Administrative Agent, for the account of the Lenders or the
Issuing Lender, as applicable, at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such

 

29



--------------------------------------------------------------------------------

borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Borrower shall repay
such amount to the Administrative Agent, on demand, together with interest
thereon, for each day from the date such amount was disbursed to the Borrower
until the date such amount is repaid to the Administrative Agent, at the
interest rate applicable at the time to the Loans comprising such borrowing.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note (a “Note”) of the Borrower evidencing any Revolving Loans of
such Lender, substantially in the form of Exhibit H, with appropriate insertions
as to date and principal amount; provided, that delivery of Notes shall not be a
condition precedent to the Effective Date or the occurrence or making of Loans
on the Effective Date.

(g) The Swingline Lender’s Swingline Loans shall be evidenced by a promissory
note in the form of Exhibit I (the “Swingline Note”) which note shall be
(i) payable to the order of the Swingline Lender, (ii) in the amount of the
Swingline Commitment, (iii) dated the Effective Date and (iv) otherwise
appropriately completed.

2.14 Requirements of Law.

(a) If any Change of Law shall:

(i) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any Application or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes and Other Taxes covered by Section 2.15
and net income taxes and franchise taxes imposed in lieu of net income taxes);

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or

 

30



--------------------------------------------------------------------------------

(iii) shall impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or any such Lender of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to the Administrative Agent or such Lender of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by the Administrative Agent or such
Lender (whether of principal, interest or any other amount) then, upon request
of the Administrative Agent or such Lender, the Borrower will promptly pay to
the Administrative Agent or such Lender, as the case may be, within 25 days
after its request, such additional amount or amounts as will compensate the
Administrative Agent or such Lender, as the case may be, for such additional
costs incurred or reduction suffered.

(b) If any Lender shall have determined that any Change of Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or such Person’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such Person could have
achieved but for such Change of Law (taking into consideration such Lender’s or
such Person’s policies with respect to capital adequacy and liquidity), then
from time to time, after submission by such Lender to the Borrower (with a copy
to the Administrative Agent) of a written request therefor, the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Person for such reduction. Notwithstanding anything to the
contrary in this Section 2.14, the Borrower shall not be required to compensate
a Lender pursuant to this Section 2.14 for any amounts incurred more than 90
days prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such 90-day period
shall be extended to include the period of such retroactive effect not to exceed
twelve months.

(c) If any Change of Law shall make it unlawful or impossible for any Lender to
make or maintain any Eurodollar Loan, such Lender shall immediately notify the
Administrative Agent and the Borrower in writing of such circumstance. Upon
receipt of such notice, (i) the Borrower’s right to request the making of,
conversion to or a new Interest Period for Eurodollar Loans with respect to such
Lender shall be terminated, and (ii) the Borrower shall, at the request of such
Lender, either (A) pursuant to Section 2.8, convert any such then outstanding
Eurodollar Loans of such Lender into ABR Loans, at the end of the current
Interest Period for such Eurodollar Loans or (B) immediately repay or convert
any such Eurodollar Loans of such Lender if such Lender shall notify the
Borrower that such Lender may not lawfully continue to fund and maintain such
Eurodollar Loans. Any conversion or prepayment of Eurodollar Loans made pursuant
to the preceding sentence prior to the last day of an Interest Period for such
Eurodollar Loans shall be deemed a prepayment thereof for purposes of
Section 2.16. After any Lender notifies the Administrative Agent and the
Borrower of such a circumstance under this Section 2.14(c) and until such Lender
notifies the Administrative Agent

 

31



--------------------------------------------------------------------------------

and the Borrower that it is no longer unlawful or impossible for such Lender to
make or maintain a Eurodollar Loan, all Revolving Loans of such Lender shall be
ABR Loans.

(d) A certificate as to any additional amounts payable pursuant to this
Section 2.14 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error. The obligations
of the Borrower pursuant to this Section 2.14 shall survive for the termination
of this Agreement and the payment of the Loans and all other amounts then due
and payable hereunder.

2.15 Taxes.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (“Taxes”),
excluding (i) net income Taxes and franchise Taxes (imposed in lieu of net
income Taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document); (ii) Taxes that
are attributable to such Lender’s failure to comply with the requirements of
paragraph (d) of this Section; (iii) withholding Taxes attributable to FATCA; or
(iv) Taxes that are United States withholding taxes imposed on amounts payable
to such Lender at the time such Lender becomes a party to this Agreement, except
to the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to
Taxes pursuant to this paragraph. If any such non-excluded Taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Non-Excluded Taxes or Other Taxes (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed on amounts
payable under this Section 2.15) paid by the Administrative Agent or such Lender
as a result of Borrower’s payments hereunder and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Administrative Agent or such Lender shall be conclusive absent
manifest error. Payments due under this indemnification shall be made within
thirty (30) days of the date the Administrative Agent or such Lender makes
demand therefor. Whenever any Non-

 

32



--------------------------------------------------------------------------------

Excluded Taxes or Other Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of the relevant Lender, as the case may be, a
certified copy of any original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority, the Borrower shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, (i) a certificate to the effect that such
Non-U.S. Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (ii) a Form W-8BEN, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver; provided, however, if any
Non-U.S. Lender fails to file forms with the Borrower and the Administrative
Agent (or, in the case of a Participant, with the Lender from which the related
participation was purchased) on or before the date the Non-U.S. Lender becomes a
party to this Agreement (or, in the case of a Participant, on or before the date
such Participant purchased the related participation) entitling the Non-U.S.
Lender to a complete exemption from United States withholding taxes at such
time, such Non-U.S. Lender shall not be entitled to receive any increased
payments from the Borrower with respect to United States withholding taxes under
paragraph (a) of this Section, except to the extent that the Non-U.S. Lender’s
assignor (if any) was entitled, at the time of the assignment to the
Non-U.S. Lender, to receive additional amounts from the Borrower with respect to
United States withholding taxes.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed

 

33



--------------------------------------------------------------------------------

documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f) If a payment made to a Lender hereunder would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

(g) Neither the Administrative Agent nor any Lender shall be obligated under any
circumstances to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

(h) The agreements in this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.16 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss, cost or expense (including, without
limitation, any interest paid by such Lender to lenders of funds borrowed by it
to make or carry its Eurodollar Loans to the extent not recovered by the Lender
in connection with the liquidation or re-employment of such funds and including
the compensation payable by such Lender to a Participant) and any loss sustained
by such Lender in connection with the liquidation or re-employment of such funds
(including, without limitation, a return on such liquidation or re-employment
that would result in such Lender receiving less than it would have received had
such Eurodollar Loan remained outstanding until the last day of the Interest
Period applicable to such Eurodollar Loans) that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. A certificate as to any amounts payable pursuant to
this Section 2.16 submitted to the Borrower by any Lender shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.17 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.14 or 2.15 with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of

 

34



--------------------------------------------------------------------------------

such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no unreimbursed economic
disadvantage or any legal or regulatory disadvantage, and provided, further,
that nothing in this Section 2.17 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.14
or 2.15. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation.

2.18 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests (on its behalf or any of its Participants)
reimbursement for amounts owing pursuant to Section 2.14 or 2.15 and such Lender
has declined or is unable to designate a different lending office in accordance
with Section 2.17 or (b) is a Defaulting Lender, with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.17 which eliminates the
continued need for payment of amounts owing pursuant to Section 2.14 or 2.15,
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.16 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent and, if a different entity,
the Issuing Lender, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.14 or 2.15, as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender; provided,
further, that if the Borrower seeks to exercise such right, it must do so within
sixty (60) days after it first knows or should have known of the occurrence of
the event or events giving rise to such right, and neither the Administrative
Agent nor any Lender shall have any obligation to identify or locate a
replacement Lender for the Borrower (it being expressly agreed that in such
circumstances it is the Borrower’s obligation to identify or locate a
replacement Lender that is acceptable to the Administrative Agent).

2.19 Optional Increase.

(a) On the terms and subject to the conditions set forth below, the Borrower
may, at any time before the Termination Date, increase the Total Commitments;
provided that:

(i) after giving effect to the requested increase, the aggregate amount of the
increases in the Total Commitments shall not exceed $100,000,000;

(ii) all required third party consents and approvals shall have been obtained;

 

35



--------------------------------------------------------------------------------

(iii) prior to the date of any proposed increase, the Total Commitments shall
not have been decreased pursuant to Section 2.6;

(iv) each such increase in the Total Commitments shall be equal to $25,000,000
or an integral multiple of $5,000,000 in excess thereof;

(v) no Default shall have occurred and be continuing or shall occur as a result
of such increase; and

(vi) the Borrower shall have executed and delivered such documents and
instruments and taken such other actions as may be reasonably requested by the
Administrative Agent in connection with such increases in the Total Commitments
(including new or amended Notes, any related fee letters, documents evidencing
the increased Commitment held by any applicable Lender, any joinder agreements
related to a New Lender, resolutions regarding the increase in the Total
Commitments and related actions taken by the Borrower, certified as true and
correct by a Responsible Officer and legal opinions, all in form and substance
reasonably satisfactory to the Administrative Agent).

Any request under this Section 2.19 shall be submitted by the Borrower to the
Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase and be
accompanied by a certificate of a Responsible Officer stating that no Default
exists or will occur as a result of such increase. If any fees are to be paid or
offered in connection with such increase, the Administrative Agent (with the
consent of Borrower) may also specify any fees offered to those Lenders (the
“Increasing Lenders”) which agree to increase the amount of their respective
Commitment, which fees may be variable based upon the amount by which any such
Lender is willing to increase the amount of its Commitment; no Lender which is
not an Increasing Lender shall be entitled to receive any such fees. No Lender
shall have any obligation, express or implied, to offer to increase the amount
of its Commitment. Only the consent of each Increasing Lender shall be required
for an increase in the amount of the Total Commitments pursuant to this
Section 2.19(a). No Lender which elects not to increase the amount of its
Commitment may be replaced in respect of its existing Commitment as a result
thereof without such Lender’s written consent.

(b) Each Increasing Lender shall, as soon as practicable after the Borrower has
submitted its request under Section 2.19(a), specify the amount of the proposed
increase in its Commitment which it is willing to offer. To the extent the
increased Commitment of the Increasing Lenders is insufficient or there are no
Increasing Lenders, the Borrower may designate new lenders who qualify as
Eligible Assignees and which are reasonably acceptable to the Administrative
Agent as additional Lenders hereunder in accordance with this Section 2.19(b)
(each such new Lender being a “New Lender”), which New Lender may assume all or
a portion of the increase in the amount of the Total Commitments. The Borrower
shall pay a fee to the Administrative Agent and the Syndication Agent solely for
the account of the Administrative Agent and the Syndication Agent in connection
with any such increase as set forth in the Fee Letter. The Borrower and the
Administrative Agent shall have discretion jointly to adjust the allocation of
the increased aggregate principal amount of the Total Commitments among
Increasing Lenders and New Lenders.

 

36



--------------------------------------------------------------------------------

(c) Each New Lender designated by the Borrower and reasonably acceptable to the
Administrative Agent shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed increase in the amount of
the Total Commitments upon its execution of an instrument of joinder (which may
contain such modifications to this Agreement and terms and conditions relating
thereto as may be necessary to ensure that such Commitments are treated as
Commitments for all purposes under the Loan Documents), in each case prepared by
the Administrative Agent and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

(d) Subject to the foregoing, any increase in the Total Commitments requested by
the Borrower shall be effective as of the date proposed by the Borrower (the
“Increase Effective Date”) and shall be in the principal amount equal to (i) the
amount which the Increasing Lenders are willing to assume as increases to the
amount of their Commitments plus (ii) the amount offered by the New Lenders with
respect to the Total Commitment, in either case as adjusted by the Borrower and
the Administrative Agent pursuant to the last sentence of Section 2.19(b).

(e) On or prior to the Increase Effective Date, with respect to any increase in
the Total Commitments, the Administrative Agent shall notify each Lender of the
amount required to be paid by or to such Lender so that the Revolving Loans held
by the Lenders on the Increase Effective Date (before giving effect to any new
Revolving Loans made on such date) shall be held by each Lender pro rata in
accordance with the Commitments of the Lenders as adjusted pursuant to the last
sentence of Section 2.19(b). Each Lender which is required to reduce the amount
of Revolving Loans held by it (each such Lender, a “Decreasing Lender”) shall
irrevocably assign, without recourse or warranty of any kind whatsoever (except
that each Decreasing Lender warrants that it is the legal and beneficial owner
of the Revolving Loans assigned by it under this Section 2.19(e) and that such
Revolving Loans are held by such Decreasing Lender free and clear of adverse
claims), to each Increasing Lender and New Lender participating in the
applicable increase in the Total Commitments, and each applicable Increasing
Lender and New Lender shall irrevocably acquire from the Decreasing Lenders, a
portion of the principal amount of the Revolving Loans of each Decreasing Lender
(collectively, the “Acquired Portion”) outstanding on the Increase Effective
Date (before giving effect to any new Revolving Loans made on such date) in an
amount such that the principal amount of the Revolving Loans held by each
applicable Increasing Lender, New Lender and Decreasing Lender as of the
Increase Effective Date shall be held in accordance with each such Lender’s
Percentage (if any) as of such date. Such assignment and acquisition shall be
effective on the Increase Effective Date automatically and without any action
required on the part of any party other than the payment by the applicable
Increasing Lenders and New Lenders to the Administrative Agent for the account
of the Decreasing Lenders of an aggregate amount equal to the Acquired Portion,
which amount shall be allocated and paid by the Administrative Agent at or
before 12:00 P.M. on the Increase Effective Date to the Decreasing Lenders pro
rata based upon the respective reductions in the principal amount of the
Revolving Loans held by such Lenders on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date). Each of the
Administrative Agent and the Lenders shall adjust its records accordingly to
reflect the payment of the Acquired Portion. The payments to be made in respect
of the Acquired Portion shall be made by the applicable Increasing Lenders and
New Lenders to the Administrative Agent in Dollars in immediately available
funds at or before 11:00 A.M. on

 

37



--------------------------------------------------------------------------------

the Increase Effective Date, such payments to be made by the applicable
Increasing Lenders and New Lenders pro rata based upon the respective increases
in the amount of the Revolving Loan Commitments held by such Lenders on the
Increase Effective Date.

(f) To the extent any of the Revolving Loans acquired by the applicable
Increasing Lenders and New Lenders from the Decreasing Lenders pursuant to
Section 2.19(e) above are Eurodollar Loans and the Increase Effective Date is
not the last day of an Interest Period for such Eurodollar Loans, the Decreasing
Lenders shall be entitled to compensation from the Borrower as provided in
Section 2.16 (as if Borrower had prepaid such Revolving Loans in an amount equal
to the Acquired Portion on the Increase Effective Date).

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) On the terms and subject to the conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 3.4(a),
agrees to issue standby letters of credit (the letters of credit issued on or
after the Effective Date pursuant to this Section 3, collectively, the “Letters
of Credit”) for the account of the Borrower on any Business Day on or after the
Effective Date and during the Commitment Period in such form as may be approved
from time to time by the Issuing Lender; provided, that no Issuing Lender shall
issue any Letter of Credit if, after giving effect to such issuance, (i) the
L/C Obligations would exceed the L/C Commitment or (ii) the aggregate amount of
the Available Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Termination Date; provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods, which shall not extend beyond the date referred to in clause (y) above;
provided further that any Letter of Credit may be extended until up to the
twelve month anniversary of the Termination Date if the Borrower has, at least
five Business Days prior to the Termination Date, delivered Cash Collateral with
respect to such Letter of Credit to the Issuing Lender in an amount equal to
105% of the principal amount of such Letter of Credit.

(b) No Issuing Lender shall at any time be obligated to issue, amend, extend or
renew any Letter of Credit hereunder if (i) such issuance, amendment, extension
or renewal would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law
and (ii) a default of any Lender’s obligations to fund under Section 3.4(a)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
Issuing Lender has entered into arrangements reasonably satisfactory to the
Issuing Lender with the Borrower or such Lender to eliminate or mitigate the
Issuing Lender’s risk with respect to such Lender or the Administrative Agent
has received (as set forth in Section 3.13 below) Cash Collateral or similar
security reasonably satisfactory to the Issuing Lender (in its sole discretion)
from either the Borrower or such Defaulting Lender in respect of such Defaulting
Lender’s obligation to fund under Section 3.4(a).

3.2 Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its

 

38



--------------------------------------------------------------------------------

address for notices specified herein an Application therefor, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request. Concurrently
with the delivery of an Application to the Issuing Lender, the Borrower shall
deliver a copy thereof to the Administrative Agent and the Administrative Agent
shall provide notice of such request to the Lenders. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Borrower (but in no event shall any Issuing
Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto).
Promptly after issuance by the Issuing Lender of a Letter of Credit, the Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower. The
Issuing Lender shall promptly give notice to the Administrative Agent of the
issuance of each Letter of Credit issued by the Issuing Lender (including the
amount thereof), and shall provide a copy of such Letter of Credit to the
Administrative Agent as soon as possible after the date of issuance.

3.3 Fees and Other Charges.

(a) The Borrower will pay a fee on the aggregate drawable amount of all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans, shared ratably among the
Lenders in accordance with their respective Percentages and payable quarterly in
arrears on each Fee Payment Date after the issuance date, provided that any
Defaulting Lender shall not be entitled to receive any portion of such fee and
the calculation of such fee shall exclude the amount that such Defaulting Lender
is obligated to fund under Section 3.4(a) from and after the date such amount is
secured by Cash Collateral in accordance with Section 3.13. On and after the
occurrence of an Event of Default, until the time when such Event of Default
shall have been cured or waived in writing by the Required Lenders or all the
Lenders (as required by this Agreement), the foregoing fee shall be increased by
two percent (2.00%) payable on demand.

(b) The Borrower shall pay directly to the Issuing Lender for its own account a
fronting fee in an amount with respect to each Letter of Credit equal to
0.10% per annum of the amount of such Letter of Credit or such other fee as may
be agreed upon as between the Borrower and the Issuing Lender, due and payable
quarterly in arrears on each Fee Payment Date after the issuance date; provided,
that in the case of an increase in the amount of a Letter of Credit after the
issuance thereof, such fronting fee shall be payable only on the increased
amount thereof. In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending, renewing or otherwise administering any Letter of
Credit.

3.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each

 

39



--------------------------------------------------------------------------------

L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions hereinafter
stated, for such L/C Participant’s own account and risk, an undivided interest
equal to such L/C Participant’s Percentage in the Issuing Lender’s obligations
and rights under each Letter of Credit issued by the Issuing Lender hereunder
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with the Issuing Lender that,
if a draft is paid under any Letter of Credit issued by the Issuing Lender for
which the Issuing Lender is not reimbursed in full by the Borrower in accordance
with the terms of this Agreement, such L/C Participant shall pay to the
Administrative Agent for the account of the Issuing Lender upon demand at the
Issuing Lender’s address for notices specified herein (and thereafter the
Administrative Agent shall promptly pay to the Issuing Lender) an amount equal
to such L/C Participant’s Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, offset, counterclaim, recoupment,
defense or other right that such L/C Participant may have against the Issuing
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Borrower or any other L/C Participant or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.

(b) If any amount (a “Participation Amount”) required to be paid by any
L/C Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of
any unreimbursed portion of any payment made by the Issuing Lender under any
Letter of Credit is paid to the Issuing Lender within three Business Days after
the date such payment is due, the Issuing Lender shall so notify the
Administrative Agent, which shall promptly notify the L/C Participants, and each
L/C Participant shall pay to the Administrative Agent, for the account of the
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to the Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any Participation Amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Administrative Agent for the account of the Issuing Lender
by such L/C Participant within three Business Days after the date such payment
is due, the Administrative Agent on behalf of the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such Participation
Amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans. A certificate of the Administrative Agent submitted on
behalf of the Issuing Lender to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
the Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise,

 

40



--------------------------------------------------------------------------------

including proceeds of collateral applied thereto by the Issuing Lender), or any
payment of interest on account thereof, the Issuing Lender will distribute to
the Administrative Agent for the account of such L/C Participant (and thereafter
the Administrative Agent will promptly distribute to such L/C Participant) its
pro rata share thereof; provided, however, that in the event that any such
payment received by the Issuing Lender shall be required to be returned by the
Issuing Lender, such L/C Participant shall return to the Administrative Agent
for the account of the Issuing Lender (and thereafter the Administrative Agent
shall promptly return to the Issuing Lender) the portion thereof previously
distributed by the Issuing Lender.

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
the Issuing Lender on (i) the Business Day on which the Borrower receives notice
from the Issuing Lender of a draft drawn on a Letter of Credit issued by the
Issuing Lender and paid by the Issuing Lender, if such notice is received on
such Business Day prior to 10:00 A.M. or (ii) if clause (i) above does not
apply, the Business Day immediately following the day on which the Borrower
receives such notice, for the amount of (A) such draft so paid and (B) any
taxes, fees, charges or other costs or expenses incurred by the Issuing Lender
in connection with such payment which are obligations of the Borrower hereunder
(the amounts described in the foregoing clauses (A) and (B) in respect of any
drawing, collectively, the “Payment Amount”). Each such payment shall be made to
the Issuing Lender at its address for notices specified herein in lawful money
of the United States of America and in immediately available funds. Interest
shall be payable on each Payment Amount from the date of the applicable drawing
until payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 2.10(b) and
(ii) thereafter, Section 2.10(c). Each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.1 of ABR Loans (or, at the option of the
Administrative Agent and the Swingline Lender in their sole discretion, a
borrowing pursuant to Section 2.3 of Swingline Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Loans (or, if applicable, Swingline
Loans) could be made, pursuant to Section 2.1 (or, if applicable, Section 2.3),
if the Administrative Agent had received a notice of such borrowing at the time
the Administrative Agent receives notice from the Issuing Lender of such drawing
under such Letter of Credit.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, offset, counterclaim or defense to payment that the Borrower may
have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. Without waiving any claim the Borrower may assert
against the Issuing Lender pursuant to Section 3.12, the Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for

 

41



--------------------------------------------------------------------------------

any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit issued by it or the related drafts or documents, if done in
the absence of gross negligence or willful misconduct and in accordance with the
standards or care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrower and shall not result in any liability of
the Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower and
the Administrative Agent of the date and amount thereof. The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit, in addition to any payment obligation
expressly provided for in such Letter of Credit issued by the Issuing Lender,
shall be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment appear
on their face to be in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Actions of Issuing Lender. The Issuing Lender shall be entitled to rely, and
shall be fully protected in relying, upon any draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Issuing Lender. The
Issuing Lender shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 3.9, the Issuing Lender shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Letter of Credit.

3.10 Borrower’s Indemnification. The Borrower hereby agrees to indemnify and
hold harmless each Lender, the Issuing Lender and the Administrative Agent, and
their respective directors, officers, agents and employees from and against any
and all claims and damages, losses, liabilities, costs or expenses which such
Lender, the Issuing Lender or the Administrative Agent may incur (or which may
be claimed against such Lender, the Issuing Lender or the Administrative Agent
by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Letter of Credit or any actual or proposed use of any Letter of Credit,
including, without limitation, any

 

42



--------------------------------------------------------------------------------

claims, damages, losses, liabilities, costs or expenses which the Issuing Lender
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to the Issuing Lender hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any defaulting Lender) or (ii) by reason of or on account of the Issuing Lender
issuing any Letter of Credit which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Letter of Credit does not require that any drawing by any
such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the Issuing Lender, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, any Issuing Lender or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the Issuing Lender
in determining whether a request presented under any Letter of Credit complied
with the terms of such Letter of Credit or (y) the Issuing Lender’s failure to
pay under any Letter of Credit after the presentation to it of a request
strictly complying with the terms and conditions of such Letter of Credit.
Nothing in this Section is intended to limit the obligations of the Borrower
under any other provision of this Agreement.

3.11 Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Percentage, indemnify the Issuing Lender, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the Issuing
Lender’s failure to pay under any Letter of Credit after the presentation to it
of a request strictly complying with the terms and conditions of the Letter of
Credit) that such indemnitees may suffer or incur in connection with this
Section or any action taken or omitted by such indemnitees hereunder.

3.12 Claims Against Issuing Lender. The Borrower will have a claim against the
Issuing Lender, and the Issuing Lender will be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Issuing Lender’s willful misconduct or gross negligence or the
Issuing Lender’s payment or failure to pay under any Letter of Credit that is in
violation of Article 5 of the Uniform Commercial Code.

3.13 Cash Collateral.

(a) Upon the request of the Administrative Agent, if the Issuing Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing shall not have been funded pursuant to Section 3.4, the Borrower shall
immediately Cash Collateralize the Obligations in an amount equal to 105% of the
L/C Obligations related to such Letter of Credit. The Borrower hereby grants the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, a
Lien on all such cash and deposit account balances described in the definition
of “Cash Collateral” as security for the Obligations. The Lien held by the
Administrative Agent in such Cash Collateral to secure the Obligations shall be
released upon the satisfaction of each of the following conditions: (1) all
drawings under such Letter of Credit shall have been repaid in full and (2) no
Default shall have occurred and be continuing.

 

43



--------------------------------------------------------------------------------

(b) In addition to the provisions set forth in Section 3.13(a) and
Section 3.1(b), if at any time during which one or more Letters of Credit are
outstanding, any Lender is at such time a Defaulting Lender, then no later than
one Business Day of written demand thereof from the Issuing Lender, such
Defaulting Lender shall provide the Administrative Agent with Cash Collateral or
similar security satisfactory to the Issuing Lender (in its sole discretion) in
respect of such Defaulting Lender’s obligation to fund under Section 3.4(a) in
an amount not less than the aggregate amount of such obligations; provided that
if such Defaulting Lender fails to provide such Cash Collateral, the Borrower
shall provide such Cash Collateral within three Business Days of written demand
from the Administrative Agent. The Borrower and such Defaulting Lender, as
applicable, hereby grant to the Administrative Agent, for the benefit of the
Issuing Lender, a security interest in all such Cash Collateral and all proceeds
of the foregoing. If at any time the Administrative Agent determines that any
funds held as Cash Collateral are subject to any right or claim of any Person
other than the Administrative Agent or that the total amount of such funds is
less than the aggregate L/C Obligations in respect of such Defaulting Lender,
the Borrower will, promptly upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate L/C Obligations over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim.

(c) Cash Collateral shall be maintained in blocked deposit accounts at Wells
Fargo. Such accounts must be subject to control agreements pursuant to which the
Administrative Agent has “control,” as such term is used in the Uniform
Commercial Code, sufficient to perfect on a first priority basis a security
interest in such Cash Collateral. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under applicable Requirement of Law, to reimburse the
Issuing Lender.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender, on the Effective Date and on the date of each Credit Event hereunder
after the Effective Date, that:

4.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its consolidated Subsidiaries as of September 30, 2013 and 2014, and the
related consolidated statements of income and cash flows for the fiscal years
ended September 30, 2013 and 2014, reported on by Deloitte & Touche LLP, as
applicable, present fairly the consolidated financial condition of the Borrower
and its consolidated Subsidiaries as of such date, and the consolidated results
of its operations and its consolidated cash flows for the fiscal period then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved. Neither the Borrower nor any of its
Subsidiaries has any Guarantee Obligation, contingent liabilities, liability for
taxes, any long-term leases, unusual forward or long-term commitments, including
any Swap Agreement, or other outstanding obligations (including obligations in
respect of off-balance sheet transactions) which, in any such case, are material
in the aggregate,

 

44



--------------------------------------------------------------------------------

except as disclosed in the most recent financial statements referred to in this
paragraph or in the financial statements delivered to the Administrative Agent
pursuant to Section 6.1. As of the date hereof, the Compliance Certificate
delivered under the Existing Credit Agreement to the Administrative Agent for
the fiscal quarter ending September 30, 2014, remains true, accurate and
complete.

4.2 No Material Adverse Effect. Since September 30, 2014, there has been no
development or event, including any development or event with respect to any
matter disclosed in the Specified Exchange Act Filings, that has had or could
reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance With Law. Each of the Borrower and its Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (b) has the corporate power and corporate
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except to
the extent that the failure to so qualify could not reasonably be expected to
have a Material Adverse Effect and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. No
Subsidiary is a party to, or otherwise subject to, any legal restriction or any
agreement (other than customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Borrower or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

4.4 Power; Authorization; Enforceable Obligations. The Borrower has the
corporate power and corporate authority to make, deliver and perform the Loan
Documents and to obtain Extensions of Credit. The Borrower has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Loan Documents and to authorize the extensions of credit on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Extensions of Credit or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect. This
Agreement has been, and each other Loan Document upon execution and delivery
will be, duly executed and delivered. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the Extensions of
Credit and the use of the proceeds thereof will not violate any Requirement of
Law included in clause (a) of the

 

45



--------------------------------------------------------------------------------

definition thereof or, in any material respect, any Requirement of Law included
in clause (b) of the definition thereof, in each case, applicable to the
Borrower or any of its Subsidiaries, or any Contractual Obligation of the
Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation.
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues with respect to any of
the Loan Documents or that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

4.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

4.8 Taxes. The Borrower and each of its Subsidiaries has filed or caused to be
filed all Federal and state returns of income and franchise taxes imposed in
lieu of net income taxes and all other material tax returns that are required to
be filed and has paid all taxes shown to be due and payable on said returns or
with respect to any claims or assessments for taxes made against it or any of
its property by any Governmental Authority (other than any amounts the validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Borrower or any of its Subsidiaries, as applicable). No
material tax Liens have been filed against the Borrower or any of its
Subsidiaries other than (a) Liens for taxes which are not delinquent or
(b) Liens for taxes which are being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Subsidiaries, as applicable.

4.9 Federal Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock,”
and no part of the proceeds of any Loans, and no other Extensions of Credit,
will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.

4.10 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. No termination of
a Single Employer Plan has occurred that is a distress termination under
Section 4041 of ERISA, a termination at the instigation of the PBGC or has
resulted in, or could reasonably be likely to result in, a material liability to
the Company, and no Lien in favor of the PBGC or a Plan has arisen. The present
value of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund

 

46



--------------------------------------------------------------------------------

such Plans) did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the value of the assets
of such Plan allocable to such accrued benefits by a material amount. Neither
the Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. To the Borrower’s knowledge, no such Multiemployer Plan is in
Reorganization or Insolvent.

4.11 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness under
this Agreement.

4.12 Environmental Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by the Borrower and
its Subsidiaries do not contain, and, to the Borrower’s knowledge, have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;

(b) neither the Borrower nor any of its Subsidiaries has received or is aware of
any notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by the Borrower and its Subsidiaries (the “Business”), nor does the Borrower
have knowledge or reason to believe that any such notice will be received or is
being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that, to
the Borrower’s knowledge, could give rise to liability under, any Environmental
Law, nor have any Materials of Environmental Concern been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that, to the Borrower’s knowledge, could give rise to liability
under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any of its Subsidiaries is or will be named as a party
with respect to the Properties or the Business, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;

 

47



--------------------------------------------------------------------------------

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of the Borrower or any of its Subsidiaries in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) neither the Borrower nor any of its Subsidiaries has assumed any liability
of any other Person under Environmental Laws.

4.13 Accuracy of Information, Etc. No statement or information (other than
projections, if any, and pro forma information) contained in this Agreement, any
other Loan Document or any other document, certificate or statement furnished by
or on behalf of the Borrower to the Administrative Agent or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections, if any,
and pro forma financial information contained in the materials referenced above
are based upon good faith estimates and assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. Except as set forth in the Borrower’s Specified
Exchange Act Filings, there is no fact known to the Borrower that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

4.14 Regulatory Matters. The Borrower is not subject to regulation under the
Investment Company Act of 1940, the Federal Power Act, the Interstate Commerce
Act, any state public utilities code or to any other Requirement of Law (other
than Regulation X of the Board) limiting its ability to incur Indebtedness.

4.15 Burdensome Contractual Obligations, Etc. Neither the Borrower or any of its
Subsidiaries nor any of their respective properties are subject to any
Contractual Obligation or Requirement of Law which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

4.16 Foreign Assets Control, Etc.

(a) Each Covered Entity (i) is not and will not become a Designated Person;
(ii) is not and will not become controlled by a Designated Person; (iii) has not
received and will

 

48



--------------------------------------------------------------------------------

not receive funds or other property from a Designated Person; and (iv) is not
and will not become in breach of and is not the subject of any action or
investigation under any Anti-Terrorism Law. Each Covered Entity does not engage
and will not engage in any dealings or transactions, and is not and will not be
otherwise associated, with any Designated Person. Each Covered Entity is in
compliance in all respects with the Anti-Terrorism Laws. Each Covered Entity has
taken commercially reasonable measures to ensure compliance with the
Anti-Corruption and Anti-Terrorism Laws including the requirements that
(A) funds invested directly or indirectly in such Covered Entity are derived
from legal sources, (B) no Covered Entity is the subject of any Sanctions and
(C) no Covered Entity is located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions.

(b) No portion of the proceeds of any Extension of Credit made hereunder has
been or will be used, directly or indirectly for, and no fee, commission, rebate
or other value has been or will (i) be paid to, or for the benefit of, any
governmental official, political party, official of a political party or any
other Person acting in an official capacity in violation of any applicable law,
including the U.S. Foreign Corrupt Practices Act of 1977 (collectively, with
such applicable law, “Anti-Corruption Laws”), as amended or (ii) be used to
violate Anti-Terrorism Law. None of the Borrower or any of its Subsidiaries or,
to the knowledge of the Borrower, any director, officer, agent, employee or
other person acting on behalf of the Borrower or any of its Subsidiaries has
taken any action, directly or indirectly, that would result in a violation by
such persons of applicable Anti-Corruption Laws, and the Borrower has instituted
and maintains policies and procedures designed to ensure continued compliance
therewith.

4.17 Solvency. The Borrower and its Subsidiaries taken as a whole are Solvent
and, after the execution, delivery and consummation of the Loan Documents, will
be Solvent.

4.18 Insurance. The properties of the Borrower and each of its Subsidiaries are,
to the Borrower’s knowledge, insured with financially sound and reputable
insurance companies not Affiliates of the Borrower or any of its Subsidiaries,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower and its Subsidiaries
operate.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to the Effective Date. The occurrence of the Effective Date is
subject to the satisfaction of the following conditions precedent:

(a) Agreement. The Administrative Agent shall have received this Agreement,
executed and delivered by the Administrative Agent, the Borrower and each Person
listed on Schedule 1.1A.

(b) Existing Credit Agreement. The Administrative Agent shall have received
evidence satisfactory to it that all obligations under the Existing Credit
Agreement have been or concurrently with the Effective Date are being repaid in
full and all commitments to lend in connection with such Existing Credit
Agreement shall have been terminated.

(c) Financial Statements. The Lenders shall have received the financial
statements described in Section 4.1.

 

49



--------------------------------------------------------------------------------

(d) Consents and Approvals. All governmental and third party consents and
approvals necessary in connection with this Agreement and the other Loan
Documents and the transactions contemplated hereby shall have been obtained and
be in full force and effect; and the Administrative Agent shall have received a
certificate executed by a Responsible Officer to the foregoing effect.

(e) Fees. The Lenders, the Joint Lead Arrangers and the Administrative Agent
shall have received all fees required to be paid and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel and fees and expenses payable pursuant to the Fee Letter), on or
before the Effective Date.

(f) Secretary’s Certificate; Certified Certificate of Incorporation; Closing
Certificate; Good Standing Certificate. The Administrative Agent shall have
received (i) a secretary’s certificate of the Borrower, dated the Effective
Date, substantially in the form of Exhibit F-1, with appropriate insertions and
attachments, including the certificate of incorporation of the Borrower
certified by the Delaware Secretary of State, (ii) a closing certificate of the
Borrower, dated the Effective Date, substantially in the form of Exhibit F-2,
and (iii) a good standing certificate for the Borrower from the Delaware
Secretary of State.

(g) Legal Opinion. The Administrative Agent shall have received a legal opinion
of Faegre Baker Daniels LLP, special counsel on behalf of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent.

(h) Representations and Warranties. Each of the representations and warranties
made by the Borrower in this Agreement that does not contain a materiality or
Material Adverse Effect qualification shall be true and correct in all material
respects on and as of the Effective Date, and each of the representations and
warranties made by the Borrower in this Agreement that contains a materiality or
Material Adverse Effect qualification shall be true and correct on and as of the
Effective Date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true and correct in all material respects, or true and correct, as the case
may be, as of such earlier date).

(i) No Default. No Default or Event of Default shall have occurred and be
continuing.

5.2 Conditions to Each Credit Event. The agreement of each Lender to make any
Loan or to issue or extend the expiry date under, or participate in, a Letter of
Credit (other than the extension of a Letter of Credit pursuant to the evergreen
provisions therein) (each, a “Credit Event”), including the Issuing Lender to
issue a Letter of Credit, on any date (including any Credit Event to occur on
the Effective Date) is subject to the satisfaction of the following conditions
precedent:

(a) Satisfaction of Conditions Precedent in Section 5.1. The conditions
precedent set forth in Section 5.1 shall have been satisfied or waived in
accordance with this Agreement as of the Effective Date.

(b) Representations and Warranties. Each of the representations and warranties
made by the Borrower in this Agreement that does not contain a materiality or

 

50



--------------------------------------------------------------------------------

Material Adverse Effect qualification shall be true and correct in all material
respects on and as of the date of such Credit Event as if made on and as of such
date, and each of the representations and warranties made by the Borrower in
this Agreement that contains a materiality or Material Adverse Effect
qualification shall be true and correct on and as of such date (or, to the
extent such representations and warranties specifically relate to an earlier
date, that such representations and warranties were true and correct in all
material respects, or true and correct, as the case may be, as of such earlier
date).

(c) Material Adverse Change. Since September 30, 2014, there has been no
material adverse change in the business, assets, results of operations or
condition (financial or other) of the Borrower and its Subsidiaries, taken as a
whole.

(d) No Default. No Default or Event of Default shall have occurred and be
continuing on the date of such Credit Event or after giving effect to the Credit
Event requested to be made on such date.

Each borrowing of Loans hereunder, and each request by the Borrower for the
issuance of or extension of an expiry date under a Letter of Credit hereunder
(other than the extension of a Letter of Credit pursuant to the evergreen
provisions therein), shall constitute a representation and warranty by the
Borrower as of the date of such Credit Event that the conditions contained in
this Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Obligation remains unpaid or unperformed, the Borrower shall and shall cause
its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, and the
Administrative Agent shall deliver to each Lender via Intralinks or any other
method reasonably acceptable to the Administrative Agent:

(a) as soon as available, but in any event within the earlier of (i) 90 days
after the end of each fiscal year of the Borrower or (ii) five Business Days
after the filing of the following financial statements with the SEC, a copy of
the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income, statements of stockholders’ equity and comprehensive
income and cash flows for such year, setting forth in each case in comparative
form the figures for the previous year, accompanied by the unqualified opinion
of Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing; and

(b) as soon as available, but in any event within the earlier of (i) 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower or (ii) five Business Days after the filing of the following
financial statements with the SEC, the unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such quarter,
the related unaudited consolidated statements of income for such quarter and the
portion of the fiscal year through the end of such quarter, statement of
stockholders’ equity and comprehensive income as at the end of such quarter and
cash flows for the portion of the fiscal

 

51



--------------------------------------------------------------------------------

year through the end of such quarter, setting forth in each case (other than the
statement of stockholders’ equity and comprehensive income) in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods. All financial statements and reports referred to in Section 6.1(a) and
(b) shall be deemed to have delivered upon the filing of such financial
statements and reports by the Borrower through the SEC’s EDGAR system or
publication by the Borrower of such financial statements and reports on its
website and the receipt by the Administrative Agent of electronic notice from
the Borrower with a link to such financial statements and reports.

6.2 Certificates; Other Information. Furnish to the Administrative Agent and
each Lender:

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate executed by a Responsible Officer stating that
such Responsible Officers have obtained no knowledge of any Default or Event of
Default except as specified in such certificate and (ii) a Compliance
Certificate, substantially in the form of Exhibit E, containing all information
and calculations reasonably necessary for determining compliance by the Borrower
with the provisions of this Agreement referred to therein as of the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be;

(b) (i) within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities, and (ii) within five days after
the same are filed, copies of all financial statements and reports that the
Borrower may make to, or file with, the SEC or any national securities exchange
or national market, provided that, such financial statements and reports
referred to in clauses (i) and (ii) shall be deemed to have delivered upon the
filing of such financial statements and reports by the Borrower through the
SEC’s EDGAR system or publication by the Borrower of such financial statements
and reports on its website; and

(c) promptly, such additional financial and other information as the Joint Lead
Arrangers may from time to time reasonably request.

6.3 Payment of Taxes. Pay all taxes due and payable by or any other tax
assessments made against the Borrower or any of its Subsidiaries or any of their
respective property by any Governmental Authority (other than any amounts the
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or any of its Subsidiaries, as
applicable).

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business,

 

52



--------------------------------------------------------------------------------

except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain with financially sound and reputable insurance
companies insurance on its property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business of comparable size and
financial strength and owning similar properties in the same general areas in
which the Borrower operates, which may include self-insurance, if determined by
the Borrower to be reasonably prudent.

6.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities and (i) permit representatives of the
Administrative Agent and any Lender (but no more than once annually in case of
Lenders unless and Event of Default shall have occurred and be continuing) to
visit and inspect any of its and its Subsidiaries’ properties and examine and
make abstracts from any of its books and records at any reasonable time and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers and employees of the Borrower
and its Subsidiaries and (ii) use commercially reasonable efforts to provide for
the Lenders to meet with the independent certified public accountants of the
Borrower and its Subsidiaries to discuss the business, operations, properties
and financial and other condition of the Borrower and its Subsidiaries.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation or proceeding to which the Borrower or any of its
Subsidiaries is a party (i) in which the amount involved is $25,000,000 or more
and not covered by insurance, (ii) in which injunctive or similar relief is
sought, (iii) which relates to any Loan Document or (iv) which seeks to prohibit
the ownership or operation by the Borrower or any of its Subsidiaries of all or
a material portion of their respective businesses or assets;

(c) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

 

53



--------------------------------------------------------------------------------

(d) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth the details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.

6.8 Maintenance of Licenses, Etc. Maintain in full force and effect any
authorization, consent, license or approval of any Governmental Authority
necessary for the conduct of the Borrower’s business as now conducted by it or
necessary in connection with this Agreement, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

6.9 More Favorable Debt Covenants. Promptly advise the Administrative Agent and
the Lenders if at any time after the date of this Agreement the Borrower or any
of its Subsidiaries shall enter into or be a party to any instrument or
agreement relating to or amending any provisions applicable to any of its
Indebtedness which exceeds $50,000,000. Thereupon, if the Administrative Agent
or the Required Lenders shall request, upon notice to the Borrower, the
Administrative Agent and the Lenders shall enter into an amendment to this
Agreement or an additional agreement (as the Administrative Agent may request),
providing for substantially the same covenants and defaults as those provided
for in such instrument or agreement to the extent required and as may be
selected by the Administrative Agent.

6.10 Use of Proceeds. Only use the proceeds of the Extensions of Credit to:
(a) refinance certain debt outstanding, (b) finance Permitted Acquisitions,
(c) repurchase shares of the Borrower’s Capital Stock in accordance with
applicable legal requirements and (d) provide for the working capital needs and
general corporate purpose needs of the Borrower and its Subsidiaries.

6.11 Subsidiary Guarantors.

(a) The Borrower will cause any Subsidiary which becomes obligated for, or
guarantees, Indebtedness in respect of any Other Borrower Debt Agreement, to
deliver to the Administrative Agent (concurrently with the incurrence of any
such obligation) the following items:

(i) a duly executed guaranty agreement (the “Subsidiary Guaranty”) in scope,
form and substance satisfactory to the Administrative Agent;

(ii) an amendment to this Agreement, duly executed by an authorized officer of
the Borrower, that is satisfactory in scope, form and substance to the Required
Lenders, incorporating customary events of default for the Subsidiary Guarantors
and the Subsidiary Guaranty;

(iii) a certificate signed by an authorized Responsible Officer of the Borrower
making representations and warranties to the effect of those contained in
Sections 4.3, 4.4 and 4.5, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and

 

54



--------------------------------------------------------------------------------

(iv) an opinion of counsel (who may be in-house counsel for the Borrower)
addressed to each Lender satisfactory to the Administrative Agent, to the effect
that the Subsidiary Guaranty by such Person has been duly authorized, executed
and delivered and that the Subsidiary Guaranty constitutes the legal, valid and
binding contract and agreement of such Person enforceable in accordance with its
terms, except as an enforcement of such terms may be limited by bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

(b) The Lenders agree to discharge and release any Subsidiary Guarantor from the
Subsidiary Guaranty upon the written request of the Borrower, provided that
(i) such Subsidiary Guarantor has been released and discharged (or will be
released and discharged concurrently with the release of such Subsidiary
Guarantor under the Subsidiary Guaranty) as an obligor and guarantor under and
in respect of each Other Borrower Debt Agreement and the Borrower so certifies
to the Lenders in a certificate of a Responsible Officer, (ii) at the time of
such release and discharge, the Borrower shall deliver a certificate of a
Responsible Officer to the Lenders stating that no Default or Event of Default
exists, and (iii) if any fee or other form of consideration is given to any
holder of Indebtedness of the Borrower for the purpose of such release, the
Lenders shall receive equivalent consideration.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Obligation remains unpaid or unperformed:

7.1 Total Leverage Ratio. The Borrower shall not permit the Total Leverage Ratio
on the last day of any fiscal quarter to exceed 3.00 to 1.00. Notwithstanding
the foregoing, in the event that the holders of the Senior Notes approve an
increase in the maximum Total Leverage Ratio following a Permitted Acquisition,
as described below, and the documents governing the Senior Notes are amended to
reflect such increase, the maximum Total Leverage Ratio permitted under this
Section 7.1 shall increase to 3.50 to 1.00 for each of the four consecutive
fiscal quarter periods following a Permitted Acquisition with total
consideration in excess of $50,000,000 (each such increase, as “Acquisition Step
Up”); provided that (a) the Total Leverage Ratio shall not exceed 3.00 to 1.00
for at least two consecutive fiscal quarter periods before any subsequent
Acquisition Step Up is permitted, and (b) the Total Leverage Ratio shall not
exceed 3.00 to 1.00 for the two consecutive fiscal quarter periods immediately
prior to the Termination Date.

7.2 Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio on the last day of any fiscal quarter to be less than 2.50 to
1.00.

7.3 Change in Business. The Borrower shall not and shall not permit its
Subsidiaries to engage, either directly or indirectly through Affiliates, in any
business substantially different from the business of the Borrower or the
applicable Subsidiary as of the Effective Date; provided, however, that the
Borrower or any of its Subsidiaries may (a) form or acquire an Industrial Loan
Corporation and (b) act as a broker, agent or act in another similar capacity
for third party providers of financial product or consumers seeking financial
products.

 

55



--------------------------------------------------------------------------------

7.4 Mergers, Acquisitions, Etc. The Borrower shall not and shall not permit its
Subsidiaries to consolidate with or merge into any other Person or permit any
other Person to merge into it, acquire any Person as a new Subsidiary, sell all
or substantially all of its assets or acquire all or substantially all of the
assets of any other Person, except for the following (each, a “Permitted
Acquisition”):

(a) the Borrower and its wholly-owned Subsidiaries may merge with each other and
the Borrower’s wholly-owned Subsidiaries may sell all or substantially all of
their assets to each other, provided that in any such merger involving the
Borrower, the Borrower is the surviving Person; and

(b) the Borrower or any of its Subsidiaries may acquire (by merger or otherwise)
any Person as a new Subsidiary or acquire all or substantially all the assets of
any other Person (each, a “Proposed Target”); provided that:

(i) no Default or Event of Default exists or will result after giving effect to
any such acquisition;

(ii) the Proposed Target is engaged in a business or activity reasonably related
to the business of the Borrower and its Subsidiaries (for purposes hereof, the
operation of an Industrial Loan Corporation shall be deemed reasonably related
to the business of the Borrower and its Subsidiaries);

(iii) after giving effect to such acquisition, the Proposed Target shall be
owned directly by the Borrower or shall become a wholly-owned Subsidiary,
directly or indirectly, of the Borrower;

(iv) on a pro forma basis, as if the Proposed Target had been a Subsidiary of
the Borrower or owned by the Borrower at the time the most recent Compliance
Certificate was delivered to the Administrative Agent, the Borrower would have
been in compliance with the financial covenants set forth in Section 7.1 and
Section 7.2; and

(v) the Board of Directors or other governing body of the Proposed Target shall
have approved the acquisition and such acquisition shall be completed as a
result of an arm’s length negotiation (i.e., on a non-hostile basis).

(c) the Borrower or its Subsidiaries may enter into any other merger,
consolidation, acquisition of assets or sale of assets approved in writing by
the Required Lenders.

7.5 Liens. The Borrower shall not and shall not permit its Subsidiaries to
create, incur, assume or permit to exist any Lien on or with respect to any of
its Property whether now owned or hereafter acquired, except for the following:

(a) Liens listed in Schedule 7.5(a) and existing on the date of this Agreement;

(b) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith, provided
that adequate reserves for the payment thereof have been established in
accordance with GAAP and no

 

56



--------------------------------------------------------------------------------

Property of the Borrower or any of its Subsidiaries is subject to impending risk
of loss or forfeiture by reason of nonpayment of the obligations secured by such
Liens;

(c) Liens of carriers, warehousemen, mechanics, materialmen, vendors and
landlords and other similar Liens imposed by applicable legal requirements
incurred in the ordinary course of business or being contested in good faith,
provided that adequate reserves for the payment thereof have been established in
accordance with GAAP and no Property of the Borrower or any of its Subsidiaries
is subject to impending risk of loss or forfeiture by reason of nonpayment of
the obligations secured by such Liens;

(d) Deposits under workers’ compensation, unemployment insurance and social
security laws or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money) or leases, or to secure statutory
obligations of surety or appeal bonds or to secure indemnity, performance or
other similar bonds in the ordinary course of business;

(e) Zoning restrictions, easements, rights-of-way, title irregularities and
other similar encumbrances, which alone or in the aggregate are not substantial
in amount and do not materially detract from the value of the Property subject
thereto or interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;

(f) Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by the Liens described in clauses (a) and (e) above,
provided that any extension, renewal or replacement Lien (i) is limited to the
property covered by the existing Lien and (ii) in the case of Liens securing
Indebtedness described in clause (a), secures Indebtedness which is no greater
in amount and has material terms no less favorable to the Lenders than the
Indebtedness secured by the existing Lien;

(g) Any attachment or judgment Lien not constituting an Event of Default;

(h) Banker’s Liens, rights of setoff and similar Liens with respect to cash and
Marketable Securities on deposit in one or more bank or securities accounts in
the ordinary course of business; and

(i) Liens securing other Indebtedness in aggregate principal amount not
exceeding 5% of the stockholders’ equity of the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
as shown on the most recent balance sheet delivered to the Administrative Agent
in accordance with Section 6.1.

7.6 Subsidiary Debt. The Borrower shall not permit its Subsidiaries to create,
incur, assume or permit to exist any Indebtedness other than (i) Indebtedness
owing to the Borrower or another Subsidiary, and (ii) other Indebtedness in an
aggregate principal amount not exceeding 5% of the stockholders’ equity of the
Borrower and its Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP) as shown on the most recent balance sheet
delivered to the Administrative Agent in accordance with Section 6.1.

7.7 Distributions. The Borrower shall not and shall not permit its Subsidiaries
to reorganize, recapitalize or make any Distributions or set apart any funds for
any such purpose,

 

57



--------------------------------------------------------------------------------

except that (a) any wholly-owned Subsidiary may make Distributions to the
Borrower or another wholly-owned Subsidiary, and (b) the Borrower and its
Subsidiaries may make a Distribution or set apart funds for such purpose if
(i) no Default or Event of Default exists or will result after giving effect to
any such Distribution and (ii) on a pro forma basis, as if the Distribution has
been made, or the funds were set apart for such purpose, at the time the most
recent Compliance Certificate was delivered to the Administrative Agent, the
Borrower would have been in compliance with the financial covenants set forth in
Section 7.1 and Section 7.2.

7.8 Transactions With Affiliates. The Borrower shall not and shall not permit
its Subsidiaries to enter into any Contractual Obligation with any Affiliate or
engage in any other transaction with any Affiliate except upon terms at least as
favorable to the Borrower or such Subsidiary, as applicable, as an arm’s-length
transaction with unaffiliated Persons.

7.9 Subsidiary Restrictions. The Borrower shall not and shall not permit its
Subsidiaries to enter into, or be otherwise subject to, any Contractual
Obligation (including its charter documents) which limits the amount of or
otherwise imposes restrictions on (a) the payment of Distributions by any
Subsidiary to the Borrower or any other Subsidiary, (b) the payment by any
Subsidiary of any Indebtedness owed to the Borrower or any other Subsidiary,
(c) the making of loans or advances by any Subsidiary to the Borrower or any
other Subsidiary, (d) the transfer by any Subsidiary of its property to the
Borrower or any other Subsidiary, or (e) the merger or consolidation of any
Subsidiary with or into the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by
applicable laws or by this Agreement which (taken as a whole) could not
reasonably be expected to have a Material Adverse Effect, (ii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is not prohibited hereunder, (iii) clause (d) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof, and (iv) the foregoing shall not apply to (A) any
Contractual Obligation in effect on the date hereof or that governs any
Indebtedness, Capital Stock or assets of a Person acquired by the Borrower or
any Subsidiary as in effect on the date of such acquisition (except to the
extent such Contractual Obligation was created or such Indebtedness was incurred
in connection with or in contemplation of such acquisition, which limitation or
restriction is not applicable to any Person, or the assets of any Person, other
than the Person, or the assets of the Person, so acquired, provided, that in the
case of Indebtedness, such Indebtedness was permitted by the terms of this
Agreement to be incurred), (B) customary provisions in joint venture agreements
and other similar instruments relating solely to the securities, assets and
revenues of such joint venture, and (C) restrictions on deposits or minimum net
worth requirements imposed under contracts entered into in the ordinary course
of business.

7.10 Accounting Changes. The Borrower shall not change its accounting practices
or principles except as required by GAAP.

7.11 Amendment of Material Documents. The Borrower shall not agree to amend,
modify, supplement or replace its certificate of incorporation or bylaws, in
each case in a manner which could reasonably be expected to adversely affect the
interests of the Administrative Agent and the Lenders.

 

58



--------------------------------------------------------------------------------

7.12 Foreign Assets Control, Etc.

(a) Each Covered Entity (i) will not become a Designated Person; (ii) will not
become controlled by a Designated Person; (iii) will not receive funds or other
property from a Designated Person; and (iv) will not become in breach of or is
the subject of any action or investigation under any Anti-Terrorism Law. Each
Covered Entity will not engage in any dealings or transactions, and is not and
will not be otherwise associated, with any Designated Person. Each Covered
Entity will comply, in all respects, with the Patriot Act. Each Covered Entity
will take commercially reasonable measures to ensure compliance with
Anti-Corruption Laws and Anti-Terrorism Laws including the requirement that
funds invested directly or indirectly in such Covered Entity are derived from
legal sources.

(b) The Borrower shall not permit any portion of the proceeds of any Extension
of Credit or other credit made hereunder to be used, directly or indirectly for,
and no fee, commission, rebate or other value to be paid (i) to, or for the
benefit of, any governmental official, political party, official of a political
party or any other Person acting in an official capacity in violation of any
applicable Anti-Corruption Laws or any other applicable law, (ii) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (iii) in any manner that would result in the violation of any
Anti-Terrorism Laws or any other applicable law.

7.13 ERISA. Neither the Borrower nor any Commonly Controlled Entity shall:

(a) adopt or institute any Plan;

(b) take any action that will result in the partial or complete withdrawal,
within the meanings of Sections 4203 and 4205 of ERISA, from a Multiemployer
Plan;

(c) at any time, permit any Plan which is maintained by the Borrower or any
Commonly Controlled Entity or to which the Borrower or Commonly Controlled
Entity is obligated to contribute on behalf of its employees, in such case if to
do so would singly or cumulatively reasonably be expected to have a Material
Adverse Effect, to:

(i) engage in any non-exempt “prohibited transaction” prohibited under
Section 406 of ERISA or Section 4975 of the Code;

(ii) incur or allow to exist any “accumulated funding deficiency”, as that term
is defined in Section 302 of ERISA or Section 412 of the Code;

(iii) fail to make full payment when due of all amounts due as contributions to
any Plan or Multiemployer Plan; or

(iv) suffer a termination event to occur that may reasonably be expected to
result in liability of the Borrower or any Commonly Controlled Entity to the
Plan or to the Pension Benefit Guaranty Corporation or the imposition of a lien
on the collateral pursuant to Section 4068 of ERISA.

 

59



--------------------------------------------------------------------------------

(d) At any time, permit any Plan which is maintained by the Borrower or any
Commonly Controlled Entity or to which the Borrower or any Commonly Controlled
Entity is obligated to contribute on behalf of its employees to fail to comply
with ERISA or other applicable laws in any respect that would result in a
Material Adverse Effect.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms thereof; or

(b) any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or

(c) the Borrower shall default in the observance or performance of any agreement
contained in Section 6.4, Section 6.7(a), Section 6.9 or Section 7 of this
Agreement; or

(d) the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of 20 days after the date of such
default; or

(e) the Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of or interest on any Indebtedness (including any
Guarantee Obligation, but excluding the Loans) beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause (or has caused), with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable; provided,
that a default, event or condition described in clause (i) or (ii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i) or (ii) of this paragraph (e) shall have occurred and be continuing
with respect to Indebtedness the outstanding principal amount of which exceeds
in the aggregate $25,000,000; or

 

60



--------------------------------------------------------------------------------

(f) (i) the Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (v) the Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in the foregoing
clauses (i) through (iv); or

(g) Any material term of this Agreement, the Notes, the Fee Letter or any other
material Loan Document shall cease to be, or be asserted by the Borrower or any
of its Subsidiaries not to be, a legal, valid and binding obligation of such
Borrower or Subsidiary; or

(h) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any of its
Subsidiaries or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower or any of its Subsidiaries shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

(i) one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving in the aggregate a liability (not paid or,
subject to customary deductibles, fully covered by insurance as to which the
relevant insurance company has not acknowledged coverage) of $25,000,000 or
more, and all such judgments or decrees shall not

 

61



--------------------------------------------------------------------------------

have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or

(j) the Borrower shall become a Designated Person; or

(k) there shall have occurred a Change of Control.

then, and in any such event, (i) if such event is an Event of Default specified
in paragraph (f) above, automatically the Commitments shall immediately
terminate and the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents (including all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) shall
immediately become due and payable, and (ii) if such event is any other Event of
Default, either or both of the following actions may be taken: (A) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (B) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section 8, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any

 

62



--------------------------------------------------------------------------------

provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or

 

63



--------------------------------------------------------------------------------

failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Borrower or any of its affiliates, shall be deemed
to constitute any representation or warranty by any Agent to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Borrower and its affiliates and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower and its affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower or any of its
affiliates that may come into the possession of the Administrative Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way

 

64



--------------------------------------------------------------------------------

relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section 9.7 shall
survive the repayment of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, 45 days after
the retiring Administrative Agent gives notice of its intention to resign. The
Administrative Agent may be removed at any time that it constitutes a Defaulting
Lender by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent, which successor agent shall (unless an Event of Default
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed). If no successor
Administrative Agent shall have been so appointed by the Required Lenders within
30 days after the resigning Administrative Agent’s giving notice of its
intention to resign, then the resigning Administrative Agent may appoint, on
behalf of the Borrower and the Lenders, a successor Administrative Agent.
Notwithstanding the previous sentence, the Administrative Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder. If the
Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and

 

65



--------------------------------------------------------------------------------

under the Loan Documents. After the effectiveness of the resignation or removal
of an Administrative Agent, the provisions of this Section 9 shall continue in
effect for the benefit of such Administrative Agent in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this Section 9.9,
then the term “Base Rate” as used in this Agreement shall mean the prime rate,
base rate or other analogous rate of the new Administrative Agent.

9.10 Arrangers, Joint Bookrunners and Syndication Agent. None of the Joint Lead
Arrangers, Joint Bookrunners or the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. None of this Agreement, any other Loan Document, or
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 10.1. Except for any amendments
to this Agreement pursuant to Section 6.9, which amendments shall only require
the consent of the Borrower and the Administrative Agent, the Required Lenders
and the Borrower may, or, with the written consent of the Required Lenders, the
Administrative Agent and the Borrower may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the stated expiration date of any Letter of Credit beyond
one year after the Termination Date, reduce the stated rate of any interest or
fee payable hereunder (except in connection with the waiver of applicability of
any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Commitment (except as contemplated by Section 2.19) or increase the
dollar amounts in Section 2.19, in each case without the written consent of each
Lender directly affected thereby;

(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
or Section 10.6(a)(i) without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all Lenders;

 

66



--------------------------------------------------------------------------------

(iv) release all or substantially all of the Subsidiary Guarantors from the
Subsidiary Guaranty except as specifically permitted in the Loan Documents
without the written consent of all Lenders;

(v) amend, modify or waive any provision of Section 2.13 related to pro rata
treatment without the consent of each Lender directly affected thereby;

(vi) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent;

(vii) amend, modify or waive any provision of Section 2.3 or 2.4 without the
written consent of the Swingline Lender; or

(viii) amend, modify or waive any provision of Section 3 or any other provision
affecting the Issuing Lender without its written consent.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

10.2 Notices.

(a) Except as otherwise provided herein, including without limitation
Section 10.2(b), all notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Borrower:   

Fair Isaac Corporation

181 Metro Drive

San Jose, California 95110

   Attention: Chief Financial Officer    Telecopy: (408) 535-1529    Telephone:
(408) 535-1500 With a copy to:   

Fair Isaac Corporation

181 Metro Drive

San Jose, California 95110

Attention: General Counsel

Telecopy: (408) 535-1529

Telephone: (408) 535-1500

 

67



--------------------------------------------------------------------------------

Administrative Agent, Issuing Lender and Swingline Lender:   

Wells Fargo Bank, National Association

MAC N9305-0187

18th Floor

90 S 7th St.

Minneapolis, MN 55402-3903

   Attention: Jim Hancock    Telecopy: (612) 667-4144    Telephone: (612)
667-1602

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lender or any Lender shall not be effective until received.

(b) Notices and other communications to the Administrative Agent, the Issuing
Lender or the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Section 2
unless otherwise agreed by the Administrative Agent, the Issuing Lender and each
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Additionally, if the Administrative Agent agrees to accept a notice pursuant to
Section 2, including any notice of borrowing, notice of interest period
selection or notice of Revolving Loan conversion, made by e-mail transmission,
such e-mail transmission shall be binding on the Borrower whether or not written
confirmation is sent by the Borrower or requested by the Administrative Agent,
and the Administrative Agent may act prior to the receipt of any requested
written confirmation, without any liability whatsoever, based upon e-mail notice
believed by the Administrative Agent in good faith to be from the Borrower or
its agents. The Administrative Agent’s records of the terms of any e-mail notice
pursuant to Section 2 shall be conclusive on the Borrower in the absence of
gross negligence or willful misconduct on the part of the Administrative Agent
in connection therewith.

(c) The Borrower agrees that the Administrative Agent and the Joint Lead
Arrangers may, but shall not be obligated to, make the Communications (as
defined below) available to the Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
The Administrative Agent does not warrant the adequacy of the Platform and
expressly disclaims liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Administrative Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent have
any liability to the Borrower or any of its Subsidiaries, any Lender or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the Borrower’s,
any Subsidiary’s, any Joint Lead Arranger’s or the Administrative Agent’s

 

68



--------------------------------------------------------------------------------

transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of the Borrower and any Subsidiary pursuant to
any Loan Document or the transactions contemplated therein which is distributed
to the Administrative Agent, any Joint Lead Arranger or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform. The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and
(ii) neither the Administrative Agent nor any of its Affiliates represents or
warrants the accuracy, completeness, timeliness, sufficiency or sequencing of
the Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform, except for liability
determined by a final, non-appealable judgment of a court of competent
jurisdiction to be due to the Administrative Agent’s gross negligence or willful
misconduct.

(d) Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notification”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notification may be sent (and from time
to time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notification may be
sent to such e-mail address.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other Extensions of Credit.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Issuing Lender and the Lenders for all their
respective reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including the
reasonable fees and disbursements of counsel to the Administrative Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to

 

69



--------------------------------------------------------------------------------

the Effective Date (in the case of amounts to be paid on the Effective Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender, the Issuing Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel to the Administrative
Agent, the Lenders and the Issuing Lender, (c) to pay, indemnify, and hold each
Lender, the Issuing Lender and the Administrative Agent harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and Other Taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation of any of the transactions contemplated by, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, the Issuing Lender
and the Administrative Agent and their respective officers, directors,
employees, affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement and performance of this Agreement, the other Loan Documents and any
such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Borrower and
its Subsidiaries or any of the Properties and the reasonable fees and expenses
of counsel in connection with claims, actions or proceedings by any Indemnitee
against the Borrower under any Loan Document (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities resulted from
the gross negligence or willful misconduct of such Indemnitee or any of its
officers, directors, employees, affiliates, agents and controlling persons.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. The agreements in this Section 10.5 shall survive the repayment
of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.

 

70



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph 10.6(b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender or an affiliate of any Lender or, if an Event of
Default has occurred and is continuing, any other Person; provided, further that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender or an affiliate of a Lender; and

(C) if such assignment would result in such Assignee becoming a Lender, each of
the Issuing Lender and Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 10.5 but shall be subject to the limitations set
forth therein). Any assignment or transfer by a Lender of

 

71



--------------------------------------------------------------------------------

rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders (including Lenders becoming party to this Agreement
pursuant to a joinder as contemplated by Section 2.19), and the Commitments of,
and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent, the Issuing Lender and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph 10.6(c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7 as though it were a Lender.

 

72



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary herein, a Participant shall not be
entitled to receive any greater payment under Section 2.14 or 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent to such
greater payments or such entitlement to receive a greater payment results form a
Change of Law that occurs after the Participant acquired the applicable
participation. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.15 unless such Participant complies with
Section 2.15(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage, expense, obligations, penalties, actions,
judgments, suits or any kind whatsoever arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it hereunder, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender hereunder, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender hereunder, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such

 

73



--------------------------------------------------------------------------------

Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to setoff
and offset and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of the Borrower or any Affiliate
of the Borrower against any and all of the obligations of the Borrower or such
Affiliate of the Borrower now or hereafter existing under this Agreement or any
other Loan Document to such Lender or its Affiliates, irrespective of whether or
not such Lender or Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Affiliate of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff
and offset, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.18 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff and offset. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff and offset) that such Lender or its
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and offset and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and offset and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter hereof
(including, except to the extent expressly set forth therein,

 

74



--------------------------------------------------------------------------------

the engagement letter dated December 5, 2014, among the Borrower and the Joint
Lead Arrangers), excluding the Fee Letters. There are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
CONFLICTS OF LAW RULES OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK.

10.12 Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States located in New York, and appellate courts from any
thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding relating to this Agreement
or any other Loan Document any special, exemplary, punitive or consequential
damages.

10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

75



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.14 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential in accordance with such party’s customary practices (and in
any event in compliance with applicable law regarding material non-public
information) all non-public information provided to it by the Borrower, the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement; provided that nothing herein shall prevent the Administrative Agent
or any Lender from disclosing any such information (a) to the Administrative
Agent, any other Lender or any affiliate thereof, (b) subject to an agreement to
comply with the provisions of this Section 10.14 or substantially equivalent
provisions, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates (as long as
such attorneys, accountants and other professional advisors are subject to
confidentiality requirements substantially equivalent to this Section 10.14),
(d) upon the request or demand of any Governmental Authority, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over the Administrative Agent or such
Lender or any Affiliate thereof (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document,
provided that, in the case of clauses (d), (e) and (f) of this Section 10.14,
with the exception of disclosure to bank regulatory authorities, the Borrower
(to the extent legally permissible) shall be given prompt prior notice so that
it may seek a protective order or other appropriate remedy.

10.15 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.16 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

FAIR ISAAC CORPORATION By:  

/s/ Michael J. Pung

  Name: Michael J. Pung   Title: Chief Financial Officer

 

Signature Page to Amended and Restated Credit Agreement – FICO (2014)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Joint Lead Arranger,

Administrative Agent, Issuing Lender and a Lender

By:  

/s/ R. James Hancock

  Name: R. James Hancock   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement – FICO (2014)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Joint

Lead Arranger, Syndication Agent and a Lender

By:  

/s/ Edward B. Hanson

  Name: Edward B. Hanson   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement – FICO (2014)



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ Matthew Brannon

  Name: Matthew Brannon   Title: Assistant Vice President

 

Signature Page to Amended and Restated Credit Agreement – FICO (2014)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Aaron Marks

  Name: Aaron Marks   Title: SVP

 

Signature Page to Amended and Restated Credit Agreement – FICO (2014)



--------------------------------------------------------------------------------

SCHEDULE 1.1A

COMMITMENTS

 

Name of Lender

   Revolving Commitment  

Wells Fargo Bank, N.A.

   $ 125,000,000   

U.S. Bank National Association

   $ 125,000,000   

HSBC Bank USA, N.A.

   $ 75,000,000   

Bank of America, N.A.

   $ 75,000,000   

Total

   $ 400,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF REVOLVING LOAN BORROWING

[Date]

Wells Fargo Bank, National Association

    as the Administrative Agent

MAC N9305-0187

18th Floor

90 S 7th St

Minneapolis, MN 55402-3903

Attention:                     

Telecopy: (612) 667-4144

1. Reference is made to that certain Amended and Restated Credit Agreement,
dated as of December 30, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Fair Isaac Corporation, a
Delaware corporation (the “Borrower”); the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”); Wells Fargo Securities, LLC and U.S. Bank National Association, as
Joint Lead Arrangers and Joint Bookrunners; U.S. Bank National Association, as
Syndication Agent; and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and Issuing Lender. Unless otherwise indicated, all
terms defined in the Credit Agreement have the same respective meanings when
used herein.

2. Pursuant to Section 2.2 of the Credit Agreement, the Borrower hereby
irrevocably requests a Revolving Loan Borrowing upon the following terms:

(a) The principal amount of the requested Revolving Loan Borrowing is to be
$            ;

(b) The requested Revolving Loan Borrowing is to consist of Revolving [“ABR” or
“Eurodollar”] Loans;

(c) If the requested Revolving Loan Borrowing is to consist of Eurodollar Loans,
the initial Interest Period for such Loans will be                     month[s];
and

(d) The date of the requested Revolving Loan Borrowing is to be             ,
    .

3. The Borrower hereby certifies to the Administrative Agent and the Lenders
that, on the date of this Notice of Revolving Loan Borrowing and after giving
effect to the requested Revolving Loan Borrowing:

(a) Each of the representations and warranties made by the Borrower in the
Credit Agreement that does not contain a materiality qualification is true and
correct in all material respects on and as of the date hereof, and each of the
representations and warranties made by the Borrower in the Credit Agreement that
contains a materiality qualification is true

 

A-1



--------------------------------------------------------------------------------

and correct on and as of the date hereof (or, to the extent such representations
and warranties specifically relate to an earlier date, such representations and
warranties were true and correct in all material respects, or true and correct,
as the case may be, as of such earlier date);

(b) No Default or Event of Default has occurred and is continuing; and

(c) All of the Loan Documents are in full force and effect.

4. Please disburse the proceeds of the requested Revolving Loan Borrowing to:

 

 

 

 

IN WITNESS WHEREOF, the Borrower has executed this Notice of Revolving Loan
Borrowing on the date set forth above.

 

FAIR ISAAC CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF SWINGLINE BORROWING

[Date]

Wells Fargo Bank, National Association

    as the Administrative Agent

MAC N9305-0187

18th Floor

90 S 7th St

Minneapolis, MN 55402-3903

Attention:                     

Telecopy: (612) 667-4144

1. Reference is made to that certain Amended and Restated Credit Agreement,
dated as of December 30, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Fair Isaac Corporation, a
Delaware corporation (the “Borrower”); the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”); Wells Fargo Securities, LLC and U.S. Bank National Association, as
Joint Lead Arrangers and Joint Bookrunners; U.S. Bank National Association, as
Syndication Agent; and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and Issuing Lender. Unless otherwise indicated, all
terms defined in the Credit Agreement have the same respective meanings when
used herein.

2. Pursuant to Section 2.4(a) of the Credit Agreement, the Borrower hereby
irrevocably requests a Swingline Borrowing upon the following terms:

(a) The principal amount of the Swingline Borrowing is to be $            ; and

(b) The date of the Swingline Borrowing is to be             ,         .

3. The Borrower hereby certifies to the Administrative Agent and the Lenders
that, on the date of this Notice of Swingline Borrowing and after giving effect
to the Swingline Borrowing:

(a) Each of the representations and warranties made by the Borrower in the
Credit Agreement that does not contain a materiality qualification is true and
correct in all material respects on and as of the date hereof, and each of the
representations and warranties made by the Borrower in the Credit Agreement that
contains a materiality qualification is true and correct on and as of the date
hereof (or, to the extent such representations and warranties specifically
relate to an earlier date, such representations and warranties were true and
correct in all material respects, or true and correct, as the case may be, as of
such earlier date);

(b) No Default or Event of Default has occurred and is continuing; and

(c) All of the Loan Documents are in full force and effect.

 

B-1



--------------------------------------------------------------------------------

4. Please disburse the proceeds of the Swingline Borrowing to:

 

 

 

 

IN WITNESS WHEREOF, the Borrower has executed this Notice of Swingline Borrowing
on the date set forth above.

 

FAIR ISAAC CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF REVOLVING LOAN CONVERSION

[Date]

Wells Fargo Bank, National Association

    as the Administrative Agent

MAC N9305-0187

18th Floor

90 S 7th St

Minneapolis, MN 55402-3903

Attention:                     

Telecopy: (612) 667-4144

1. Reference is made to that certain Amended and Restated Credit Agreement,
dated as of December 30, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Fair Isaac Corporation, a
Delaware corporation (the “Borrower”); the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”); Wells Fargo Securities, LLC and U.S. Bank National Association, as
Joint Lead Arrangers and Joint Bookrunners; U.S. Bank National Association, as
Syndication Agent; and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and Issuing Lender. Unless otherwise indicated, all
terms defined in the Credit Agreement have the same respective meanings when
used herein.

2. Pursuant to Section 2.8(a) of the Credit Agreement, the Borrower hereby
irrevocably requests to convert a Revolving Loan Borrowing as follows:

(a) The Revolving Loan Borrowing to be converted consists of [“ABR” or
“Eurodollar”] Loans in the aggregate principal amount of $                    
which were initially advanced to the Borrower on             ,         ;

(b) The Revolving Loans in the Revolving Loan Borrowing are to be converted into
[“ABR” or “Eurodollar”] Loans;

(c) If such Revolving Loans are to be converted into Eurodollar Loans, the
initial Interest Period for such Revolving Loans commencing upon conversion will
be                     months; and

(d) The date of the requested conversion is to be             ,         .

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Notice of Revolving Loan
Conversion on the date set forth above.

 

FAIR ISAAC CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF REVOLVING LOAN INTEREST PERIOD SELECTION

[Date]

Wells Fargo Bank, National Association

    as the Administrative Agent

MAC N9305-0187

18th Floor

90 S 7th St

Minneapolis, MN 55402-3903

Attention:                             

Telecopy: (612) 667-4144

1. Reference is made to that certain Amended and Restated Credit Agreement,
dated as of December 30, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Fair Isaac Corporation, a
Delaware corporation (the “Borrower”); the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”); Wells Fargo Securities, LLC and U.S. Bank National Association, as
Joint Lead Arrangers and Joint Bookrunners; U.S. Bank National Association, as
Syndication Agent; and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and Issuing Lender. Unless otherwise indicated, all
terms defined in the Credit Agreement have the same respective meanings when
used herein.

2. Pursuant to Section 2.8(b) of the Credit Agreement, the Borrower hereby
irrevocably selects a new Interest Period for a Revolving Loan Borrowing as
follows:

(a) The Revolving Loan Borrowing for which a new Interest Period is to be
selected consists of Eurodollar Loans in the aggregate principal amount of
$                     which were initially advanced to the Borrower on
                    ,         ;

(b) The last day of the current Interest Period for such Revolving Loans is
                    ,         ; and

(c) The next Interest Period for such Revolving Loans commencing upon the last
day of the current Interest Period is to be                      month[s].

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has executed this Notice of Revolving Loan
Interest Period Selection on the date set forth above.

 

FAIR ISAAC CORPORATION, a Delaware corporation
By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2 of the Amended
and Restated Credit Agreement, dated as of December 30, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Fair Isaac Corporation, a Delaware corporation (the “Borrower”); the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”); Wells Fargo Securities, LLC and
U.S. Bank National Association, as Joint Lead Arrangers and Joint Bookrunners;
U.S. Bank National Association, as Syndication Agent; and Wells Fargo Bank,
National Association, as Administrative Agent, Swingline Lender and Issuing
Lender. Terms defined in the Credit Agreement are used herein as therein
defined.

The undersigned hereby certifies to the Lenders as follows:

The undersigned has reviewed and is familiar with the contents of this
Certificate.

To the knowledge of the undersigned, during the fiscal period covered by
financial statements attached hereto as Attachment 1, no Default or Event of
Default has occurred and is continuing [, except as set forth below].

Attached hereto as Attachment 2 are the computations showing compliance with the
covenant set forth in Section 7.1 and Section 7.2 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth below.

 

FAIR ISAAC CORPORATION By:  

 

  Name:   Title:

Date:                     , 20        

Attachment 1

 

E-1



--------------------------------------------------------------------------------

[See attached financial statements]

 

E-2



--------------------------------------------------------------------------------

Attachment 2

The information described herein is as of                      , 20        .

[Set forth Covenant Calculation]

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate is delivered pursuant to Section 5.1(f) of the
Amended and Restated Credit Agreement, dated as of December 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Fair Isaac Corporation, a Delaware corporation (the
“Borrower”); the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”); Wells Fargo
Securities, LLC and U.S. Bank National Association, as Joint Lead Arrangers and
Joint Bookrunners; U.S. Bank National Association, as Syndication Agent; and
Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender and Issuing Lender. Terms defined in the Credit Agreement are used herein
as therein defined.

The undersigned [                    ] of the Borrower hereby certifies to the
Agents, the Arrangers and the Lenders that [                    ] is the duly
elected and qualified Secretary of the Borrower and the signature set forth for
such officer below is such officer’s true and genuine signature.

The undersigned Secretary of the Borrower certifies as follows:

1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Borrower.

2. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

3. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower on [            , 20      ];
such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect.

4. Attached hereto as Annex 2 is a true and complete copy of the Bylaws of the
Borrower as in effect on the date hereof.

5. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Borrower as in effect on the date hereof, and such
Certificate of Incorporation has not been amended, repealed, modified or
restated.

6. The following persons are now duly elected and qualified officers of the
Borrower holding the offices indicated next to their respective names below and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Borrower each of the Loan
Documents and any certificate or other document to be delivered by the Borrower
pursuant to the Loan Documents:

 

F-1



--------------------------------------------------------------------------------

Name    Office    Signature

IN WITNESS WHEREOF, the undersigned have executed the Secretary’s Certificate as
of the date set forth below.

 

 

Name:

  

 

          [                     ]

Title:              Secretary Date: December             , 2014   

 

F-2



--------------------------------------------------------------------------------

ANNEX 1

[Board Resolutions]

 

F-3



--------------------------------------------------------------------------------

ANNEX 2

[Bylaws of the Company]

 

F-4



--------------------------------------------------------------------------------

ANNEX 3

[Certificate of Incorporation]

 

F-5



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF CLOSING CERTIFICATE

This Closing Certificate is delivered pursuant to Section 5.1(f) of the Amended
and Restated Credit Agreement, dated as of December 30, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Fair Isaac Corporation, a Delaware corporation (the “Borrower”); the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”); Wells Fargo Securities, LLC and
U.S. Bank National Association, as Joint Lead Arrangers and Joint Bookrunners;
U.S. Bank National Association, as Syndication Agent; and Wells Fargo Bank,
National Association, as Administrative Agent, Swingline Lender and Issuing
Lender. Terms defined in the Credit Agreement are used herein as therein
defined.

The undersigned certifies as follows:

1. Each of the representations and warranties made by the Borrower in the Credit
Agreement that does not contain a materiality qualification is true and correct
in all material respects on and as of the date hereof, and each of the
representations and warranties made by the Borrower in the Credit Agreement that
contains a materiality or Material Adverse Effect qualification is true and
correct on and as of the date hereof (or, to the extent such representations and
warranties specifically relate to an earlier date, such representations and
warranties were true and correct in all material respects, or true and correct,
as the case may be, as of such earlier date).

2. No Default or Event of Default has occurred and is continuing as of the date
hereof.

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the date set forth above.

 

FAIR ISAAC CORPORATION By:  

 

  Name:   Title:

 

F-6



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 30, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Fair Isaac Corporation, a Delaware
corporation (the “Borrower”); the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement (the “Lenders”);
Wells Fargo Securities, LLC and U.S. Bank National Association, as Joint Lead
Arrangers and Joint Bookrunners; U.S. Bank National Association, as Syndication
Agent; and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Facilities and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest in the Assigned Facility, requests that the Administrative
Agent exchange the attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Effective Date).

 

G-1



--------------------------------------------------------------------------------

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 6.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agents by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to Section 2.15
of the Credit Agreement.

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Agent for periods prior to
the Effective Date or with respect to the making of this assignment directly
between themselves.]

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules other than Section 5-1401 of the General Obligations Law of the
State of New York.

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

G-3



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption

Name of Assignor: _______________________

Name of Assignee: _______________________

Effective Date of Assignment: _________________

 

Credit

Facility Assigned

   Principal
Amount Assigned      [Percentage Assigned]*      $ _______         ___.___ % 

 

[Name of Assignee]   [Name of Assignee] By:
                                         
                                         
By:                                     
                                             

Name:

Title:

 

Name:

Title:

Accepted:   Consented To: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent   FAIR ISAAC CORPORATION By:
                                         
                                          By:
                                         
                                       

Name:

Title:

 

Name:

Title:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent

  By:                                          
                                         

Name:

Title:

 

*  Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF REVOLVING LOAN NOTE

 

$                                    ,         

FOR VALUE RECEIVED, Fair Isaac Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of                     , a
                     (the “Lender”), the principal sum of                     
DOLLARS ($            ) or such lesser amount as shall equal the aggregate
outstanding principal balance of the Revolving Loans made by the Lender to
Borrower pursuant to the Credit Agreement referred to below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), on or before the Termination Date specified in the Credit
Agreement; and to pay interest on said sum, or such lesser amount, at the rates
and on the dates provided in the Credit Agreement.

The Borrower shall make all payments hereunder, for the account of the Lender’s
applicable lending office, to the Administrative Agent as indicated in the
Credit Agreement, in lawful money of the United States and in same day or
immediately available funds.

The Borrower hereby authorizes the Lender to record on the schedule(s) annexed
to this note the date and amount of each Revolving Loan and of each payment or
prepayment of principal made by the Borrower and agrees that all such notations
shall be conclusive absent manifest error of the matters noted; provided,
however, that the failure of the Lender to make, or any error by the Lender in
making, any such notation shall not affect the Borrower’s obligations hereunder.

This note is one of the Revolving Loan Notes referred to in the Amended and
Restated Credit Agreement, dated as of December 30, 2014, among the Borrower,
the Lender and the other financial institutions from time to time parties
thereto and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders, Issuing Lender and Swing Line Lender. This note is subject to the
terms of the Credit Agreement, including the rights of prepayment and the rights
of acceleration of maturity set forth therein. Terms used herein have the
meanings assigned to those terms in the Credit Agreement, unless otherwise
defined herein.

The transfer, sale or assignment of any rights under or interest in this note is
subject to certain restrictions contained in the Credit Agreement, including
Section 10.6 thereof.

 

H-1



--------------------------------------------------------------------------------

The Borrower shall pay all reasonable fees and expenses, including attorneys’
fees, incurred by the Lender in the enforcement or attempt to enforce any of the
Borrower’s obligations hereunder not performed when due. The Borrower hereby
waives notice of presentment, demand, protest or notice of any other kind. This
note shall be governed by and construed in accordance with the laws of the State
of New York without reference to conflicts of law rules other than
Section 5-1401 of the General Obligations Law of the State of New York.

 

FAIR ISAAC CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

H-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 



Date

 



Type of

Loan

 



Amount of

Loan

 

Interest Period

Amount of
Principal Paid or

Prepaid

 


Unpaid

Principal

Balance

 



Notation

Made By

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SWINGLINE NOTE

 

$25,000,000                        , 2014

FOR VALUE RECEIVED, Fair Isaac Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), the principal sum of TWENTY-FIVE MILLION AND 00/100
DOLLARS ($25,000,000.00) or such lesser amount as shall equal the aggregate
outstanding principal balance of the Swingline Loans made by the Lender to
Borrower pursuant to the Credit Agreement referred to below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), on or before the Termination Date specified in the Credit
Agreement; and to pay interest on said sum, or such lesser amount, at the rates
and on the dates provided in the Credit Agreement.

The Borrower shall make all payments hereunder, for the account of the Lender’s
applicable lending office, to the Administrative Agent as indicated in the
Credit Agreement, in lawful money of the United States and in same day or
immediately available funds.

The Borrower hereby authorizes the Lender to record on the schedule(s) annexed
to this note the date and amount of each Swingline Loan and of each payment or
prepayment of principal made by Borrower and agrees that all such notations
shall be conclusive absent manifest error of the matters noted; provided,
however, that the failure of the Lender to make, or any error by the Lender in
making, any such notation shall not affect the Borrower’s obligations hereunder.

This note is the Swingline Note referred to in that certain Amended and Restated
Credit Agreement, dated as of December 30, 2014, among the Borrower, the Lender
and the other financial institutions from time to time parties thereto and Wells
Fargo Bank, National Association, as Administrative Agent for the Lenders,
Issuing Lender and Swing Line Lender. This note is subject to the terms of the
Credit Agreement, including the rights of prepayment and the rights of
acceleration of maturity set forth therein. Terms used herein have the meanings
assigned to those terms in the Credit Agreement, unless otherwise defined
herein.

The transfer, sale or assignment of any rights under or interest in this note is
subject to certain restrictions contained in the Credit Agreement, including
Section 10.6 thereof.

The Borrower shall pay all reasonable fees and expenses, including attorneys’
fees, incurred by the Lender in the enforcement or attempt to enforce any of the
Borrower’s obligations hereunder not performed when due. The Borrower hereby
waives notice of presentment, demand, protest or notice of any other kind.

 

I-1



--------------------------------------------------------------------------------

This note shall be governed by and construed in accordance with the laws of the
State of New York without reference to conflicts of law rules other than
Section 5-1401 of the General Obligations Law of the State of New York.

 

FAIR ISAAC CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

I-2